Exhibit 10.14
APACHE CORPORATION
401(k) SAVINGS PLAN

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Account Owner
    1  
1.2 Accounts
    1  
1.3 Affiliated Entity
    1  
1.4 Alternate Payee
    1  
1.5 Annual Addition
    1  
1.6 Catch-Up Contributions
    2  
1.7 Code
    2  
1.8 Committee
    2  
1.9 Company
    2  
1.10 Company Contributions
    2  
1.11 Company Discretionary Contributions
    2  
1.12 Company Matching Contributions
    2  
1.13 Company Stock
    2  
1.14 Compensation
    2  
1.15 Covered Employee
    4  
1.16 Disability
    5  
1.17 Domestic Relations Order
    5  
1.18 Employee
    5  
1.19 ERISA
    5  
1.20 Five-Percent Owner
    5  
1.21 401(k) Contributions
    5  
1.22 Highly Compensated Employee
    6  
1.23 Key Employee
    6  
1.24 Lapse in Apache Employment
    6  
1.25 Limitation Year
    6  
1.26 Non-Highly Compensated Employee
    6  
1.27 Non-Key Employee
    6  
1.28 Normal Retirement Age
    6  
1.29 NQ Plan
    6  
1.30 Participant
    6  
1.31 Participant Contributions
    6  
1.32 Period of Service
    6  
1.33 Plan Year
    6  
1.34 QDRO
    7  
1.35 QMAC
    7  
1.36 QNECs
    7  
1.37 Required Beginning Date
    7  
1.38 Rollover Contribution
    7  
1.39 Spouse
    7  
1.40 Termination of Employment
    7  
1.41 Termination From Service Date
    7  
1.42 Valuation Date
    8  
 
       
ARTICLE II PARTICIPATION
    8  
 
       
2.1 Participation — Required Service
    8  
2.2 Enrollment Procedure
    8  
 
       
ARTICLE III CONTRIBUTIONS
    8  
 
       
3.1 Company Contributions
    8  
3.2 Participant Contributions
    10  
3.3 Return of Contributions
    12  
3.4 Limitation on Annual Additions
    13  
3.5 Contribution Limits for Highly Compensated Employees (ADP Test)
    13  
3.6 Contribution Limits for Highly Compensated Employees (ACP Test)
    14  
3.7 QNECs
    15  
3.8 QMACs
    16  
 
       
ARTICLE IV INTERESTS IN THE TRUST FUND
    16  
 
       
4.1 Participants’ Accounts
    16  
4.2 Valuation of Trust Fund
    17  
4.3 Allocation of Increase or Decrease in Net Worth
    17  
 
       
ARTICLE V AMOUNT OF BENEFITS
    18  
 
       
5.1 Vesting Schedule
    18  
5.2 Vesting After a Lapse in Apache Employment
    18  
5.3 Calculating Service
    19  
5.4 Forfeitures
    20  
5.5 Transfers — Portability
    21  
 
       
ARTICLE VI DISTRIBUTION OF BENEFITS
    21  
 
       
6.1 Beneficiaries
    21  
6.2 Consent
    21  
6.3 Distributable Amount
    22  
6.4 Manner of Distribution
    22  
6.5 In-Service Withdrawals
    22  
6.6 Time of Distribution
    24  
6.7 Direct Rollover Election
    25  
 
       
ARTICLE VII LOANS
    26  
 
       
7.1 Availability
    26  
7.2 Number of Loans
    26  
7.3 Loan Amount
    26  
7.4 Interest
    27  
7.5 Repayment
    27  
7.6 Default
    27  
7.7 Administration
    27  
 
       
ARTICLE VIII ALLOCATION OF RESPONSIBILITIES — NAMED FIDUCIARIES
    28  
 
       
8.1 No Joint Fiduciary Responsibilities
    28  
8.2 The Company
    28  
8.3 The Trustee
    28  

i



--------------------------------------------------------------------------------



 



         
8.4 The Committee — Plan Administrator
    28  
8.5 Committee to Construe Plan
    28  
8.6 Organization of Committee
    29  
8.7 Agent for Process
    29  
8.8 Indemnification of Committee Members
    29  
8.9 Conclusiveness of Action
    29  
8.10 Payment of Expenses
    29  
 
       
ARTICLE IX TRUST AGREEMENT — INVESTMENTS
    29  
 
       
9.1 Trust Agreement
    29  
9.2 Plan Expenses
    29  
9.3 Investments
    30  
 
       
ARTICLE X TERMINATION AND AMENDMENT
    30  
 
       
10.1 Termination of Plan or Discontinuance of Contributions
    30  
10.2 Allocations upon Termination or Discontinuance of Company Contributions
    30  
10.3 Procedure upon Termination of Plan or Discontinuance of Contributions
    31  
10.4 Amendment by Apache
    31  
 
       
ARTICLE XI PLAN ADOPTION BY AFFILIATED ENTITIES
    32  
 
       
11.1 Adoption of Plan
    32  
11.2 Agent of Affiliated Entity
    32  
11.3 Disaffiliation and Withdrawal from Plan
    32  
11.4 Effect of Disaffiliation or Withdrawal
    32  
11.5 Actions upon Disaffiliation or Withdrawal
    32  
 
       
ARTICLE XII TOP-HEAVY PROVISIONS
    33  
 
       
12.1 Application of Top-Heavy Provisions
    33  
12.2 Determination of Top-Heavy Status
    33  
12.3 Special Vesting Rule
    33  
12.4 Special Minimum Contribution
    33  
12.5 Change in Top-Heavy Status
    34  
 
       
ARTICLE XIII MISCELLANEOUS
    34  
 
       
13.1 Right to Dismiss Employees — No Employment Contract
    34  
13.2 Claims Procedure
    34  
13.3 Source of Benefits
    35  
13.4 Exclusive Benefit of Employees
    35  
13.5 Forms of Notices
    36  
13.6 Failure of Any Other Entity to Qualify
    36  
13.7 Notice of Adoption of the Plan
    36  
13.8 Plan Merger
    36  
13.9 Inalienability of Benefits — Domestic Relations Orders
    36  
13.10 Payments due Minors or Incapacitated Individuals
    39  
13.11 Uniformity of Application
    39  
13.12 Disposition of Unclaimed Payments
    39  
13.13 Applicable Law
    39  
 
       
ARTICLE XIV MATTERS AFFECTING COMPANY STOCK
    39  
 
       
14.1 Voting, Etc.
    39  
14.2 Notices
    40  
14.3 Retention/Sale of Company Stock and Other Securities
    40  
14.4 Tender Offers
    40  
14.5 Stock Rights
    41  
14.6 Other Rights Appurtenant to the Company Stock
    41  
14.7 Information to Trustee
    41  
14.8 Information to Account Owners
    41  
14.9 Expenses
    42  
14.10 Former Account Owners
    42  
14.11 No Recommendations
    42  
14.12 Trustee to Follow Instructions
    42  
14.13 Confidentiality
    43  
14.14 Investment of Proceeds
    43  
14.15 Independent Fiduciary
    43  
14.16 Method of Communications
    44  
 
       
ARTICLE XV UNIFORMED SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT OF 1994
    44  
 
       
15.1 General
    44  
15.2 While a Serviceman
    44  
15.3 Expiration of USERRA Reemployment Rights
    46  
15.4 Return From Uniformed Service
    46  
 
       
Appendix A — Participating Companies
       
Appendix B — Hadson Energy Resources Company
       
Appendix C — Corporate Transactions
       
Appendix D —DEKALB Energy Company / Apache Canada Ltd.
       

ii



--------------------------------------------------------------------------------



 



APACHE CORPORATION
401(k) SAVINGS PLAN
PREAMBLE
Apache Corporation, a Delaware corporation (“Apache”), maintains this profit
sharing plan (the “Plan”), which is intended to be qualified under Code §401(a),
and which contains a cash or deferred arrangement that is intended to be
qualified under Code §401(k).
The Plan is hereby amended and restated as set forth below, effective
October 28, 2010, except for those provisions that have their own specific
effective dates. This document reflects the status of the plan document for
which the IRS provided a favorable determination letter on October 28, 2010.
Each Appendix to this Plan is a part of the Plan document. It is intended that
an Appendix will be used to (1) describe which business entities are actively
participating in the Plan, (2) describe any special participation, eligibility,
vesting, or other provisions that apply to the employees of a business entity,
(3) describe any special provisions that apply to Participants affected by a
designated corporation transaction, and (4) describe any special distribution
rules that apply to directly transferred benefits from other plans.
ARTICLE I
Definitions
The following words and phrases shall have the meaning set forth below:

1.1   Account Owner       “Account Owner” means a Participant who has an Account
balance, an Alternate Payee who has an Account balance, or a beneficiary who has
obtained an interest in the Account(s) of the previous Account Owner because of
the previous Account Owner’s death.   1.2   Accounts       “Accounts” means the
various Participant accounts established pursuant to section 4.1.   1.3  
Affiliated Entity       “Affiliated Entity” means:

  (a)   For all purposes of the Plan except those listed in subsection (b), the
term “Affiliated Entity” means any legal entity that is treated as a single
employer with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).    
(b)   For purposes of determining Annual Additions under section 1.5, limiting
Annual Additions to a Participant’s Account(s) under section 3.4, and construing
the defined terms as they are used in sections 1.5 and 3.4 (such as “
Compensation” and “Employee”), the term “Affiliated Entity” means any legal
entity that is treated as a single employer with Apache pursuant to Code §414(m)
or §414(o), and any legal entity that would be an Affiliated Entity pursuant to
Code §414(b) or §414(c) if the phrase “more than 50%” were substituted for the
phrase “at least 80%” each place it occurs in Code §1563(a)(1).

1.4   Alternate Payee       “Alternate Payee” means a Participant’s Spouse,
former spouse, child, or other dependent who is recognized by a QDRO as having a
right to receive all, or a portion of, the benefits payable under this Plan with
respect to such Participant.   1.5   Annual Addition       “Annual Addition”
means the allocations to a Participant’s Account(s) for any Limitation Year, as
described in detail below.

  (a)   Annual Additions shall include: (i) Company Contributions (except as
provided in paragraphs (b)(iii) and (b)(v)) to this Plan and Company
contributions to any other defined contribution plan maintained by the Company
or any Affiliated Entity, including Company Matching Contributions forfeited to

Prepared December 6, 2010

Page 1 of 48



--------------------------------------------------------------------------------



 



      satisfy the ACP test of section 3.6, (ii) after-tax contributions to any
other defined contribution plan maintained by the Company or an Affiliated
Entity; (iii) 401(k) Contributions to this Plan and similar contributions to any
other defined contribution plan maintained by the Company or an Affiliated
Entity, including any such contributions distributed to satisfy the ADP test of
section 3.5; (iv) forfeitures allocated to a Participant’s Account(s) in this
Plan and any other defined contribution plan maintained by the Company or any
Affiliated Entity (except as provided in paragraphs (b)(iii) and (b)(v) below);
(v) all amounts paid or accrued to a welfare benefit fund as defined in Code
§419(e) and allocated to the separate account (under the welfare benefit fund)
of a Key Employee to provide post-retirement medical benefits; and
(vi) contributions allocated on the Participant’s behalf to any individual
medical account as defined in Code §415(l)(2).     (b)   Annual Additions shall
not include: (i) Rollover Contributions to this Plan or rollovers to any other
defined contribution plan maintained by the Company or an Affiliated Entity;
(ii) repayments of loans made to a Participant from a qualified plan maintained
by the Company or any Affiliated Entity; (iii) repayments of forfeitures for
rehired Participants, as described in Code §411(a)(7)(B) and §411(a)(3)(D);
(iv) direct transfers of employee contributions from one qualified plan to any
qualified defined contribution plan maintained by the Company or any Affiliated
Entity; (v) repayments of forfeitures of missing individuals pursuant to section
13.12; or (vi) salary deferrals within the meaning of Code §414(u)(2)(C) or
§414(v)(6)(B).

1.6   Catch-Up Contributions       “Catch-Up Contributions” means those
contributions made to the Plan by the Company, at the election of the
Participant pursuant to subsection 3.2(b) that meet the requirements of Code
§414(v).   1.7   Code       “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations and rulings in effect thereunder
from time to time.   1.8   Committee       “Committee” means the administrative
committee provided for in section 8.4.   1.9   Company       “Company” means
Apache, any successor thereto, and any Affiliated Entity that adopts the Plan
pursuant to Article XI. Each Company is listed in Appendix A.   1.10   Company
Contributions       “Company Contributions” means all contributions to the Plan
made by the Company pursuant to section 3.1 for the Plan Year.   1.11   Company
Discretionary Contributions       “Company Discretionary Contributions” means
all contributions to the Plan made by the Company pursuant to subsection 3.1(a)
for the Plan Year.   1.12   Company Matching Contributions       “Company
Matching Contributions” means all contributions to the Plan made by the Company
pursuant to subsection 3.1(b) for the Plan Year.   1.13   Company Stock      
“Company Stock” means shares of the $0.625 par value common stock of Apache.  
1.14   Compensation       “Compensation” means:

  (a)   Compensation for Annual Additions.

  (i)   Items Included. For purposes of determining the limitation on Annual
Additions under section 3.4, Compensation means those amounts reported as
“wages, tips, other compensation” on Form

Prepared December 6, 2010

Page 2 of 48



--------------------------------------------------------------------------------



 



      W-2 by Apache or an Affiliated Entity elective contributions that would
have been reported as “wages, tips, other compensation” on Form W-2 by Apache or
an Affiliated Entity but for an election under Code §125(a), §132(f)(4),
§402(e)(3), §402(h)(1)(B), §402(k), or §457(b). The Plan shall ignore any rules
that limit the remuneration included in “wages, tips, other compensation” based
on the nature or location of the employment or the services performed.     (ii)
  Timing Restrictions. Compensation includes amounts that are paid or made
available to the Participant during the Limitation Year. Compensation does not
include amounts paid after a Participant’s termination of employment except that
Compensation does include (A) amounts included in the final payment of his
regular compensation for services provided before his termination (including
regular pay, overtime, shift differential, commissions, bonuses, and similar
payments), but only if the amounts are paid during the Limitation Year in which
the termination occurred or, if later, within 21/2 months of his termination,
(B) the cash-out of any paid time off that the former employee would have been
able to use had his employment continued, but only if such amount is paid during
the Limitation Year in which the termination occurs or, if later, within 21/2
months of his termination, and (C) payments from an unfunded nonqualified
deferred compensation plan (1) that are includible in the Participant’s gross
income (2) that are paid during the Limitation Year in which the termination
occurred or, if later, within 21/2 months of the termination, and (3) that would
have been paid on such date(s) if the Participant had continued in employment.

  (b)   Compensation for Top-Heavy Minimum Contributions and Identifying Highly
Compensated Employees and Key Employees. For purposes of determining the minimum
contribution under section 11.4 when the Plan is top-heavy, and for identifying
Highly Compensated Employees and Key Employees, Compensation means the amounts
that would included as Compensation under subsection (a) if every occurrence of
the phrase “Limitation Year” were replaced by the phrase “Plan Year.”     (c)  
Code §414(s) Compensation. For purposes of the ADP and ACP tests under sections
3.5 and 3.6, and for purposes of allocating QNECs under subsection 3.7(c) and
QMACs under subsection 3.8(c), Compensation means any definition of compensation
for a Plan Year, as selected by the Committee, that satisfies the requirements
of Code §414(s) and the regulations promulgated thereunder. The definition of
Compensation used in one Plan Year may differ from the definition used in
another Plan Year.     (d)   Benefit Compensation. For purposes of determining
and allocating Company Discretionary Contributions under subsection 3.1(a),
Compensation generally means regular compensation paid by the Company.

  (i)   Inclusions. Specifically, Compensation includes:

  (A)   Regular salary or wages,     (B)   Overtime pay,     (C)   The regular
annual bonus (unless all or a portion is excluded by the Committee before the
regular annual bonus is paid) and any other bonus designated by the Committee,  
  (D)   Salary reductions pursuant to this Plan,     (E)   Salary reductions
that are excludable from an Employee’s gross income pursuant to Code §125 or
§132(f)(4), and     (F)   Amounts contributed as salary deferrals to the NQ
Plan.

  (ii)   Exclusions. Compensation excludes:

  (A)   Commissions,     (B)   Severance pay,     (C)   Moving expenses,     (D)
  Any gross-up of moving expenses to account for increased income or employment
taxes,

Prepared December 6, 2010

Page 3 of 48



--------------------------------------------------------------------------------



 



  (E)   Foreign service premiums paid as an inducement to work outside of the
United States,     (F)   Credits or benefits under this Plan (except as provided
in subparagraph (i)(D)) and credits or benefits under the Apache Corporation
Money Purchase Retirement Plan,     (G)   Other contingent compensation,     (H)
  Any amount relating to the granting of a stock option by the Company or an
Affiliated Entity, the exercise of such a stock option, or the sale or deemed
sale of any shares thereby acquired,     (I)   Contributions to any other fringe
benefit plan (including, but not limited to, overriding royalty payments or any
other exploration-related payments),     (J)   Any bonus other than a bonus
described in subparagraph (i)(C), and     (K)   Except as provided under
subparagraph (i)(F), any benefit accrued under, or any payment from, any
nonqualified plan of deferred compensation.

  (iii)   Timing Issues. Compensation includes amounts that are paid to the
Employee during that portion of a Plan Year while the Employee is a Covered
Employee. Compensation does not include amounts paid after an Employee’s
termination of employment, except that Compensation does include (A) amounts
included in the final payment of his regular compensation for services provided
before his termination (including regular pay, overtime, shift differential,
commissions, bonuses, and similar payments), but only if the amounts are paid
during the Plan Year in which the termination occurred or, if later, within 21/2
months of his termination and (B) any cash-out of accrued vacation time that the
former employee would have been able to use had he continued in employment that
is paid to him during the Plan Year in which the termination occurred or, if
later, within 21/2 months of his termination.

  (e)   Deferral Compensation. For purposes of determining Participant
Contributions under section 3.2 and for purposes of determining and allocating
Company Matching Contributions under subsection 3.1(b), Compensation means
Compensation as defined in subsection (d), but only including amounts paid after
the Employee has satisfied the eligibility requirements of subsection 2.1(a).  
  (f)   Limit on Compensation. For all purposes of subsection (a), for purposes
of calculating the minimum contribution required in top-heavy years under
subsection (b), for all purposes of subsections (c) and (d), and for purposes of
determining the allocation of Company Matching Contributions under subsection
(e), the Compensation taken into account for the Limitation Year or Plan Year
shall not exceed the dollar limit specified in Code §401(a)(17) in effect for
the Limitation Year or Plan Year.

1.15   Covered Employee       “Covered Employee” means any Employee of the
Company, with the following exceptions.

  (a)   Any individual directly employed by an entity other than the Company
shall not be a Covered Employee, even if such individual is considered a
common-law employee of the Company or is treated as an employee of the Company
pursuant to Code §414(n).     (b)   An Employee shall not be a Covered Employee
unless he is either based in the U.S. or on the U.S. payroll. An individual is
not an Eligible Employee even if he is on the U.S. payroll if (i) he is neither
a U.S. citizen nor U.S. resident, and (ii) he performs no services for Apache or
any Affiliated Entity in the U.S. (in other words, third country nationals are
not Eligible Employees).     (c)   An Employee included in a unit of Employees
covered by a collective bargaining agreement shall not be a Covered Employee
unless the collective bargaining agreement specifically provides for such
Employee’s participation in the Plan.     (d)   An Employee whose job is
classified as “temporary” shall be a Covered Employee only after he has worked
for the Company and Affiliated Entities for six consecutive months.     (e)   An
Employee shall not be a Covered Employee while he is classified as an “intern,”
a “consultant,” or an “independent contractor.” An Employee may be classified as
an “intern” only if he is currently enrolled (or the Company expects him to be
enrolled within the next 12 months) in a high school,

Prepared December 6, 2010

Page 4 of 48



--------------------------------------------------------------------------------



 



      college, or university. An Employee may be classified as an intern even if
he does not receive academic course credit from his school for this employment
with the Company.     (f)   An individual who is employed pursuant to a written
agreement with an agency or other third party for a specific job assignment or
project shall not be a Covered Employee.

1.16   Disability       “Disability” means a physical or mental condition that
qualifies the Employee for long-term disability payments under Apache’s
Long-Term Disability Plan.   1.17   Domestic Relations Order       “Domestic
Relations Order” means any judgment, decree, or order (including approval of a
property settlement agreement) issued by a court of competent jurisdiction that
relates to the provisions of child support, alimony or maintenance payments, or
marital property rights to a Participant’s Spouse, former spouse, child, or
other dependent and is made pursuant to a state domestic relations law
(including a community property law).   1.18   Employee       “Employee” means
each individual who performs services for the Company or an Affiliated Entity
and whose wages are subject to withholding by the Company or an Affiliated
Entity. The term “Employee” includes only individuals currently performing
services for the Company or an Affiliated Entity, and excludes former Employees
who are still being paid by the Company or an Affiliated Entity (whether through
the payroll system, through overriding royalty payments, through
exploration-related payments, severance, or otherwise). The term “Employee” also
includes any individual who provides services to the Company or an Affiliated
Entity pursuant to an agreement between the Company or an Affiliated Entity and
a third party that employs the individual, but only if the individual has
performed such services for the Company or an Affiliated Entity on a
substantially full-time basis for at least one year and only if the services are
performed under the primary direction or control by the Company or an Affiliated
Entity; provided, however, that if the individuals included as Employees
pursuant to the first part of this sentence constitute 20% or less of the
Non-Highly Compensated Employees of the Company and Affiliated Entities, then
any such individuals who are covered by a qualified plan that is a money
purchase pension plan that provides a nonintegrated employer contribution rate
for each participant of at least 10% of compensation, that provides for full and
immediate vesting, and that provides immediate participation for each employee
of the third party (other than those who perform substantially all of their
services for the third party and other than those whose compensation from the
third party during each of the four preceding plan years was less than $1000)
shall not be considered an Employee.   1.19   ERISA       “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and rulings in effect thereunder from time to time.   1.20   Five-Percent Owner
      “Five-Percent Owner” means:

  (a)   With respect to a corporation, any individual who owns (either directly
or indirectly according to the rules of Code §318) more than 5% of the value of
the outstanding stock of the corporation or stock processing more than 5% of the
total combined voting power of all stock of the corporation.     (b)   With
respect to a non-corporate entity, any individual who owns (either directly or
indirectly according to rules similar to those of Code §318) more than 5% of the
capital or profits interest in the entity.     (c)   An individual shall be a
Five-Percent Owner for a particular year if such individual is a Five-Percent
Owner at any time during such year.

1.21   401(k) Contributions       “401(k) Contributions” means those
contributions made to the Plan by the Company, at the election of the
Participant pursuant to subsection 3.2(a), that are excludable from the
Participant’s gross income under Code §401(k) and §402(e)(3).

Prepared December 6, 2010

Page 5 of 48



--------------------------------------------------------------------------------



 



1.22   Highly Compensated Employee       “Highly Compensated Employee” means,
for each Plan Year, an Employee who (a) was in the “top-paid group” during the
immediately preceding Plan Year and had Compensation of $80,000 (as adjusted by
the Secretary of the Treasury) or more during the immediately preceding Plan
Year, or (b) is a Five-Percent Owner during the current Plan Year, or (c) was a
Five-Percent Owner during the immediately preceding Plan Year. The term
“top-paid group” means the top 20% of Employees when ranked on the basis of
Compensation paid during the year. In determining the number of Employees in the
top-paid group, the Committee may elect to exclude Employees with less than six
(or some smaller number of) months of service at the end of the year, Employees
who normally work less than 171/2 (or some fewer number of) hours per week,
Employees who normally work less than six (or some fewer number of) months
during any year, Employees younger than 21 (or some younger age) on the last day
of the year, and Employees who are nonresident aliens who receive no earned
income (within the meaning of Code §911(d)(2)) from Apache or an Affiliated
Entity that constitutes income from sources within the United States (within the
meaning of Code §861(a)(3)). Furthermore, an Employee who is a nonresident alien
who receives no earned income (within the meaning of Code §911(d)(2)) from
Apache or an Affiliated Entity that constitutes income from sources within the
United States (within the meaning of Code §861(a)(3)) during the year shall not
be in the top-paid group for that year.   1.23   Key Employee       “Key
Employee” means an individual described in Code §416(i)(1) and the regulations
promulgated thereunder.   1.24   Lapse in Apache Employment       “Lapse in
Apache Employment” means a Lapse in Apache Employment as defined in subsection
5.3(c).   1.25   Limitation Year       “Limitation Year” means the calendar
year.   1.26   Non-Highly Compensated Employee       “Non-Highly Compensated
Employee” means an Employee who is not a Highly Compensated Employee.   1.27  
Non-Key Employee       “Non-Key Employee” means an Employee who is not a Key
Employee.   1.28   Normal Retirement Age       “Normal Retirement Age” means age
65.   1.29   NQ Plan       “NQ Plan” means the Non-Qualified Retirement/Savings
Plan of Apache Corporation.   1.30   Participant       “Participant” means any
individual with an account balance under the Plan except beneficiaries and
Alternate Payees. The term “Participant” shall also include any Covered Employee
who has satisfied the eligibility requirements of section 2.1, but who does not
yet have an account balance.   1.31   Participant Contributions      
“Participant Contributions” means 401(k) Contributions and Catch-Up
Contributions.   1.32   Period of Service       “Period of Service” means a
Period of Service as defined in subsection 5.3(a).   1.33   Plan Year      
“Plan Year” means the 12-month period on which the records of the Plan are kept,
which shall be the calendar year.

Prepared December 6, 2010

Page 6 of 48



--------------------------------------------------------------------------------



 



1.34   QDRO       “QDRO,” which is an acronym for qualified domestic relations
order, means a Domestic Relations Order that creates or recognizes the existence
of an Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable with respect to a Participant
under the Plan and with respect to which the requirements of Code §414(p) and
ERISA §206(d)(3) are met.   1.35   QMAC       “QMAC,” which is an acronym for
qualified matching contribution, means any contribution to the Plan made by the
Company that the Company designates as a QMAC, or any portion of the forfeitures
designated as a QMAC under subsection 5.4(d). A QMAC must satisfy the
requirements of section 3.8.   1.36   QNECs       “QNEC,” which is an acronym
for qualified non-elective contribution, means any contribution to the Plan made
by the Company that the Company designates as a QNEC, or any portion of the
forfeitures designated as a QNEC under subsection 5.4(d). A QNEC must satisfy
the requirements of section 3.7.   1.37   Required Beginning Date      
“Required Beginning Date” means:

  (a)   Excepted as provided in subsections (b), (c), and (d), Required
Beginning Date means April 1 of the calendar year following the later of (i) the
calendar year in which the Participant attains age 701/2, or (ii) the calendar
year in which the Participant terminates employment with Apache and all
Affiliated Entities.     (b)   For a Participant who is both an Employee and a
Five-Percent Owner of Apache or an Affiliated Entity, the term “Required
Beginning Date” means April 1 of the calendar year following the calendar year
in which the Five-Percent Owner attains age 701/2. If an Employee older than
701/2 becomes a Five-Percent Owner, his Required Beginning Date shall be April 1
of the calendar year following the calendar year in which he becomes a
Five-Percent Owner.     (c)   Before January 1, 1997, an Employee who was not a
Five-Percent Owner may have had a Required Beginning Date. Beginning January 1,
1997, such an Employee shall be treated as if he has not yet had a Required
Beginning Date, with the result that his minimum required distributions under
subsection 6.6(c) will be zero until his new Required Beginning Date. His new
Required Beginning Date shall be determined pursuant to subsections (a) and (b).
    (d)   If a Participant is rehired after his Required Beginning Date, and he
is not a Five-Percent Owner, he shall be treated upon rehire as if he has not
yet had a Required Beginning Date, with the result that his minimum required
distributions under subsection 6.6(c) will be zero until his new Required
Beginning Date. His new Required Beginning Date shall be determined pursuant to
subsection (a).

1.38   Rollover Contribution       “Rollover Contribution” means any
contribution that is rolled over to this Plan pursuant to subsection 3.2(d).  
1.39   Spouse       “Spouse” means the individual of the opposite sex to whom a
Participant is lawfully married according to the laws of the state of the
Participant’s domicile.   1.40   Termination of Employment       “Termination of
Employment” means a severance from employment within the meaning of Code
§401(k)(2)(b)(i)(I), and which therefore generally means the date a Participant
ceases to be an Employee.   1.41   Termination From Service Date

“Termination From Service Date” means the Termination From Service Date defined
in subsection 5.3(b).

Prepared December 6, 2010

Page 7 of 48



--------------------------------------------------------------------------------



 



1.42   Valuation Date       “Valuation Date” means the last day of each Plan
Year and any other dates as specified in section 4.2 as of which the assets of
the Trust Fund are valued at fair market value and as of which the increase or
decrease in the net worth of the Trust Fund is allocated among the Participants’
Accounts.

ARTICLE II
Participation

2.1   Participation — Required Service.

  (a)   Participant Contributions. A Covered Employee shall be eligible to begin
making Participant Contributions and receiving an allocation of Company Matching
Contributions as of the first day of the first pay period of the month that
begins after the day the Employee becomes a Covered Employee.     (b)   Company
Discretionary Contributions. Each Covered Employee shall be eligible to
participate in the Plan with respect to the Company Discretionary Contribution
provided by subsection 3.1(a) on the day the Employee first becomes a Covered
Employee.

2.2   Enrollment Procedure.       Notwithstanding section 2.1, a Covered
Employee shall not be eligible to participate in the Plan until after completing
the enrollment procedures specified by the Committee. Such enrollment procedures
may, for example, require the Covered Employee to complete and sign an
enrollment form or to complete a voice-response telephone enrollment or an
online enrollment. The Covered Employee shall provide all information requested
by the Committee, such as the initial investment direction, the address and date
of birth of the Employee, and the initial rate of the Participant Contributions.
An election to make Participant Contributions shall not be effective until after
the Covered Employee has properly completed the enrollment procedures. The
Committee may require that the enrollment procedure be completed a certain
number of days prior to the date that a Covered Employee actually begins to
participate.

ARTICLE III
Contributions
The only contributions that can be made to the Plan are Company Contributions
pursuant to section 3.1, Plan expenses that are paid by the Company or Account
Owner, Participant Contributions and Rollover Contributions pursuant to section
3.2,, and loan repayments pursuant to Article VII.

3.1   Company Contributions.

  (a)   Company Discretionary Contributions. For each Plan Year, the Company
shall contribute to the Trust Fund such amount of Company Discretionary
Contributions that the Company, in its sole discretion, determines to
contribute. The Company may elect to treat any available forfeitures as Company
Discretionary Contributions, pursuant to subsection 5.4(d). Company
Discretionary Contributions shall be allocated to each “eligible Participant” in
proportion to the eligible Participant’s Compensation. For purposes of this
subsection, an “eligible Participant” is a Participant who was a Covered
Employee on one or more days during the Plan Year and who was employed by the
Company or an Affiliated Entity on the last business day of the Plan Year.
Company Discretionary Contributions shall be allocated to Company Contributions
Accounts, except for those Company Discretionary Contributions that are
designated as QNECs pursuant to subsection 3.7(b), which shall be allocated to
Participant Contributions Accounts.     (b)   Company Matching Contributions.

  (i)   Standard Match. As of the last day of the Plan Year, the Committee shall
make the final allocation of Company Matching Contributions (including such
forfeitures occurring during the Plan Year that are treated as Company Matching
Contributions pursuant to subsection 5.4(d)) to each Participant who made
Participant Contributions during the Plan Year as follows. Each Participant’s
allocation shall be equal to his Participant Contributions for the Plan Year, up
to a maximum allocation of 6% of his Compensation. The Committee may make
interim allocations

Prepared December 6, 2010

Page 8 of 48



--------------------------------------------------------------------------------



 



      of Company Matching Contributions during the Plan Year, reflecting the
allocation earned thus far in the Plan Year.     (ii)   Additional Match. If the
nondiscrimination tests described in sections 3.5 and 3.6 are not satisfied for
a Plan Year, the Company may elect to contribute an additional amount, or it may
elect to use any forfeitures occurring during the Plan Year, as an extra Company
Matching Contribution for the Plan Year. The extra Company Matching Contribution
may be designated as a QMAC pursuant to section 3.8. The extra Company Matching
Contribution shall be allocated to all “eligible Participants” in proportion to
the Company Matching Contribution allocated to such eligible Participants during
the Plan Year under paragraph (i). For purposes of this paragraph only, an
“eligible Participant” is any Non-Highly Compensated Employee who is a Covered
Employee on the last day of the Plan Year.     (iii)   Coordination With Code
§401(a)(17). Company Matching Contributions in a Plan Year shall accrue only on
Participant Contributions up to 6% of the Code §401(a)(17) limit for that Plan
Year. Any Company Matching Contributions allocated during the Plan Year in which
they were accrued shall be allocated on a temporary basis only; the allocation
shall become final after the Committee verifies that the allocation complies
with the terms of the Plan, including the limits of Code §401(a)(17). Any
reduction in the allocation to comply with Code §401(a)(17), adjusted to reflect
investment experience, shall be used as specified in subsection 5.4(d).     (iv)
  Accounts. Company Matching Contributions shall be allocated to Company
Contributions Accounts, except for those Company Matching Contributions that are
designated as QMACs under section 3.8, which shall be allocated to Participant
Contributions Accounts.

  (c)   Miscellaneous Contributions.

  (i)   Forfeiture Restoration. The Company may make additional contributions to
the Plan to restore amounts forfeited from the Company Contributions Accounts of
certain rehired Participants, pursuant to section 5.4. This additional
contribution shall be required only when the available forfeitures are
insufficient to restore such forfeited amounts, as described in subsection
5.4(d). This contribution shall be allocated to the Participant’s Company
Contributions Account.     (ii)   Top Heavy Contribution. The Company may make
additional contributions to the Plan to satisfy the minimum contribution
required by section 12.4. The Company may elect to use any available forfeitures
for this purpose, pursuant to subsection 5.4(d).     (iii)   Missing
Individuals. The Company may make additional contributions to the Plan to
restore the forfeited benefit of any missing individual, pursuant to section
13.12. This additional contribution shall be required only when the available
forfeitures are insufficient to restore such forfeited amounts, as described in
subsection 5.4(d).     (iv)   Non-Discrimination Testing. The Company may make
QNECs to the Plan to enable the Plan to satisfy the ADP and ACP tests of
sections 3.5 and 3.6. The Company may elect to treat any available forfeitures
as QNECs, pursuant to subsection 5.4(d). QNECs shall be allocated to Participant
Contribution Accounts.     (v)   Returning Servicemen. The Company may make
additional contributions to the Plan to provide make-up contributions for
returning servicemen, pursuant to section 15.4.

  (d)   Contributions Contingent on Deductibility. The Company Contributions for
a Plan Year (excluding forfeitures and contributions pursuant to paragraph
3.1(c)(v) shall not exceed the amount allowable as a deduction for Apache’s
taxable year ending with or within the Plan Year pursuant to Code §404. The
amount allowable as a deduction under Code §404 shall include carry forwards of
unused deductions for prior years. If the Code §404 deduction limit would be
exceeded for any Plan Year, the Plan contributions shall be reduced, in the
following order, until the Plan contributions equal the Code §404 deduction
limit: first, the Company Matching Contributions for those Highly Compensated
Employees who are eligible to participate in the NQ Plan; second, all but $1 of
the Company Discretionary Contributions for those Highly Compensated Employees
who are eligible to participate in the NQ Plan; third, any remaining Company
Matching Contribution; fourth, any remaining Company Discretionary
Contributions. Company Contributions other than QNECs, QMACs, and

Prepared December 6, 2010

Page 9 of 48



--------------------------------------------------------------------------------



 



      contributions pursuant to paragraph 3.1(c)(v) shall be paid to the Trustee
no later than the due date (including any extensions) for filing the Company’s
federal income tax return for such year; QNECs and QMACs shall be paid to the
Trustee no later than 12 months after the close of the Plan Year; and
contributions subject to paragraph 3.1(c)(v) shall be paid to the Trustee as
specified in section 15.4. Company Contributions may be made without regard to
current or accumulated earnings and profits; nevertheless, this Plan is intended
to qualify as a “profit sharing plan” as defined in Code §401(a). The Company
may pay any contribution in the form of Company Stock or cash, as the Company
determines.

3.2   Participant Contributions.

  (a)   401(k) Contributions.

  (i)   General Rules. A Participant may elect to defer the receipt of a portion
of his Compensation during the Plan Year and contribute such amounts to the Plan
as 401(k) Contributions. The Committee shall determine the maximum 401(k)
Contributions that a Participant may make and shall establish other
administrative rules governing the 401(k) Contributions; for example, the
Committee may require 401(k) Contributions to be made in whole percentages of
Compensation, the Committee may allow different contribution percentages from
bonuses than are allowed from regular pay, and the Committee may limit 401(k)
Contributions (for the year or for the pay period or for a bonus) to a
percentage of Compensation (for the year or for the pay period or for the
bonus). The Company shall pay the amount deducted from the Participant’s
Compensation to the Trustee promptly after the deduction is made. 401(k)
Contributions shall be allocated to Participant Contributions Accounts.     (ii)
  Limitations on 401(k) Contributions.

  (A)   Limit for Apache Plans. The sum of 401(k) Contributions to this Plan and
elective deferrals (as defined in Code §402(g)(3)) to any other plan maintained
by the Company or an Affiliated Entity shall not exceed the dollar limit in
effect under Code §402(g)(1)(B) in any calendar year. The Company shall inform
the Committee if such limit has been exceeded, and the excess amount allocated
to this Plan. The excess amount allocated to this Plan shall be reduced by any
401(k) Contributions returned pursuant to any other provision of this Article.
Any remaining excess amount shall be recharacterized as a Catch-Up Contribution
to the extent possible, and any remaining excess amount shall be returned to the
Participant as soon as administratively possible, and in no event later than
April 15 of the calendar year after the calendar year in which the excess
occurred. Company Matching Contributions attributable to amounts returned under
this subparagraph shall be forfeited. Unmatched 401(k) Contributions shall be
returned first. The amount returned, recharacterized, or forfeited shall be
adjusted to reflect the net increase or decrease in the net value of the
Participant’s Account attributable thereto. The Committee may use any reasonable
method to allocate this adjustment.     (B)   Participant Limit. If the sum of
the 401(k) Contributions to this Plan and elective deferrals (as defined in Code
§402(g)(3)) to any other plan exceed the dollar limit in effect under Code
§402(g)(1)(B) in a calendar year, and the Participant is an Employee on the last
day of the Plan Year and informs the Committee of the amount of the excess
allocated to this Plan, then that amount will be reduced by any 401(k)
Contributions for that calendar year that were returned pursuant to any other
provision in this Article. Any remaining excess amount shall be recharacterized
as a Catch-Up Contribution to the extent possible, and any remaining excess
amount shall be returned to the Participant as soon as administratively
possible, and in no event later than April 15 of the calendar year after the
calendar year in which the excess occurred. Company Matching Contributions
attributable to amounts returned under this subparagraph shall be forfeited.
Unmatched 401(k) Contributions shall be returned first. The amount returned,
recharacterized, or forfeited shall be adjusted to reflect the net increase or
decrease in the net value of the Participant’s Account attributable thereto. The
Committee may use any reasonable method to allocate this adjustment.

Prepared December 6, 2010

Page 10 of 48



--------------------------------------------------------------------------------



 



  (b)   Catch-Up Contributions.

  (i)   General Rules. A Participant whose 49th birthday occurred before the
first day of the Plan Year may elect to defer the receipt of a portion of his
Compensation during the Plan Year and contribute such amounts to the Plan as
Catch-Up Contributions. The Company shall pay the amount deducted from the
Participant’s Compensation to the Trustee promptly after the deduction is made.
The Committee shall determine after the end of each calendar year which
Participant Contributions were Catch-Up Contributions and which were 401(k)
Contributions. See sections 3.5 and 3.6 for instances in which Participant
Contributions that would normally be characterized as 401(k) Contributions are
in fact characterized as Catch-Up Contributions. Catch-Up Contributions shall be
allocated to Participant Contributions Accounts.     (ii)   Limitations on
Catch-Up Contributions.

  (A)   Limit for Apache Plans. The sum of Catch-Up Contributions to this Plan
and similar deferrals under Code §414(v) to any other plan maintained by the
Company or an Affiliated Entity shall not exceed the dollar limit in effect
under Code §414(v)(2)(B)(i) in any calendar year. The Company shall inform the
Committee if such limit has been exceeded, and the excess amount allocated to
this Plan. The excess amount allocated to this Plan shall be reduced by any
amounts returned pursuant to any other provision of this Article. Any remaining
excess amount shall be returned to the Participant as soon as administratively
possible, and in no event later than April 15 of the calendar year after the
calendar year in which the excess occurred. Company Matching Contributions
attributable to amounts returned under this subparagraph shall be forfeited.
Unmatched Catch-Up Contributions shall be returned first. The amount returned or
forfeited shall be adjusted to reflect the net increase or decrease in the net
value of the Participant’s Account attributable thereto. The Committee may use
any reasonable method to allocate this adjustment.     (B)   Participant Limit.
If the sum of the Catch-Up Contributions to this Plan and similar deferrals
under Code §414(v) to any other plan exceed the dollar limit in effect under
Code §414(v)(2)(B)(i) in a calendar year, and the Participant is an Employee on
the last day of the Plan Year and informs the Committee of the amount of the
excess allocated to this Plan, then that amount will be reduced by any Catch-Up
Contributions for that calendar year that were returned pursuant to any other
provision in this Article and any remaining excess amount shall be returned to
the Participant as soon as administratively possible, and in no event later than
April 15 of the calendar year after the calendar year in which the excess
occurred. Company Matching Contributions attributable to amounts returned under
this subparagraph shall be forfeited. Unmatched Catch-Up Contributions shall be
returned first. The amount returned or forfeited shall be adjusted to reflect
the net increase or decrease in the net value of the Participant’s Account
attributable thereto. The Committee may use any reasonable method to allocate
this adjustment.

  (c)   Procedures. Participant Contributions shall be made according to rules
prescribed by the Committee that are consistent with the rules in this
subsection.

  (i)   Authorization. An individual who has become, or who is expected to
shortly become, a Covered Employee may make an affirmative election to make have
amounts withheld from his Compensation and to have such Participant
Contributions contributed to this Plan; such Participant Contributions shall
begin as soon as administratively practicable after the Participant has
satisfied the waiting period described in subsection 2.1(a). In addition, an
individual who becomes a Covered Employee shall be automatically enrolled in the
Plan, and will make Participant Contributions at 6% of his Compensation, unless
he affirmatively elects otherwise; the Participant shall be provided with a
reasonable opportunity of at least 30 days to select a different rate of
Participant Contribution; the Participant shall be notified in a sufficiently
accurate and comprehensive manner that apprises the Participant of his rights
and obligations, written in a manner calculated to be understood by the
Participant, that explains his right to elect a contribution percentage rate
that is not 6% of Compensation (and that may be 0%), that explains when such
automatic contributions will begin (unless he makes an affirmative election

Prepared December 6, 2010

Page 11 of 48



--------------------------------------------------------------------------------



 



      otherwise), and that explains how such automatic Participant Contributions
and the associated match will be invested. Any authorization or deemed
authorization may apply only to Compensation that is not then currently
available to the Participant. Such authorization or deemed authorization shall
remain in effect until revoked or changed by the Participant. If an Employee
makes a hardship withdrawal from his Participant Contributions Account under
section 6.5, his contribution rate shall be immediately reduced to 0%, and shall
remain at 0% for at least 6 months. To be effective, any authorization, change
of authorization, or notice of revocation must be filed with the Committee
according to such restrictions and requirements as the Committee prescribes. The
Committee shall establish procedures from time to time for Participants to
change their contribution elections, which procedures shall be communicated to
Participants. The Committee may establish different procedures for Participant
Contributions from different types of Compensation, such as bonuses. A
Participant who also participates in the NQ Plan may make a combined
contribution election that applies to both this Plan and the NQ Plan; once made,
such combined elections are irrevocable for the periods and the compensation
described in the elections.     (ii)   Catch-Up Contributions. The Committee’s
procedures for Catch-Up Contributions shall allow all Participants who can make
Catch-Up Contributions the effective opportunity to make the same dollar amount
of Catch-Up Contributions for the calendar year.     (iii)   Inadequate
Paycheck. If the amounts withheld from a Participant’s paycheck (including,
without limitation, loan repayments, Participant Contributions, taxes,
contributions to the NQ Plan, and premium payments for various benefits) are
greater than the paycheck, the Committee shall establish the order in which the
deductions shall be applied, with the result that 401(k) Contributions or
Catch-Up Contributions may be reduced below what the Participant had elected.
The Committee’s procedures may also automatically increase a Participant’s
401(k) Contributions or Catch-Up Contributions in subsequent pay periods to make
up for any missed contributions.

  (d)   Rollovers. The Plan may accept any rollover from or on behalf of a
Covered Employee, subject to the following rules. The Committee shall decide
from time to time which types of rollovers the Plan will accept, and the
conditions under which the Plan will accept them. A rollover may be comprised of
a direct transfer of an eligible rollover distribution from a qualified plan
described in Code §401(a) (excluding after-tax contributions), a qualified
annuity plan described in Code §403(a) (excluding after-tax contributions), an
annuity contract described in Code §403(b) (excluding after-tax contributions),
or an eligible plan under Code §457(b) that is maintained by an eligible
employer described in Code §457(e)(1)(A) (which generally includes state or
local governments). A rollover may also be comprised of the portion of a
distribution from an individual retirement account or annuity described in Code
§408(a) or §408(b) that is eligible to be rolled over and that would otherwise
be included in the Covered Employee’s gross income. If the Plan accepts a
contribution and subsequently determines that the contribution did not satisfy
the conditions for the Plan to accept it, the Plan shall distribute such
contribution, as well as the net increase or decrease in the net value of the
Trust Fund attributable to the contribution, to the Covered Employee as soon as
administratively practicable. All rollovers accepted under this subsection shall
be allocated to Rollover Accounts.

3.3   Return of Contributions.

  (a)   Mistake of Fact. Upon the request of the Company, the Trustee shall
return to the Company, any Company Contribution made under a mistake of fact.
The amount that shall be returned shall not exceed the excess of the amount
contributed (reduced to reflect any decrease in the net worth of the appropriate
Accounts attributable thereto) over the amount that would have been contributed
without the mistake of fact. Appropriate reductions shall be made in the
Accounts of Participants to reflect the return of any contributions previously
credited to such Accounts. If the Company so requests, any contribution made
under a mistake of fact shall be returned to the Company within one year after
the date of payment.     (b)   Non-Deductible Contributions. Upon the request of
the Company, the Trustee shall return to the Company, any Company Contribution
or 401(k) Contribution that is not deductible under Code §404. The Company shall
pay any returned 401(k) Contribution to the appropriate Participant or the

Prepared December 6, 2010

Page 12 of 48



--------------------------------------------------------------------------------



 



      Company’s NQ Plan, as appropriate, as soon as administratively
practicable, subject to any withholding. All contributions under the Plan are
expressly conditioned upon their deductibility for federal income tax purposes.
The amount that shall be returned shall be the excess of the amount contributed
(reduced to reflect any decrease in the net worth of the appropriate Accounts
attributable thereto) over the amount that would have been contributed if there
had not been a mistake in determining the deduction. Appropriate reductions
shall be made in the Accounts of Participants to reflect the return of any
contributions previously credited to such Accounts. Any contribution conditioned
on its deductibility shall be returned within one year after it is disallowed as
a deduction.     (c)   Effect of Correction. A contribution shall be returned
under this section only to the extent that its return will not reduce the
Account(s) of a Participant to an amount less than the balance that would have
been credited to the Participant’s Account(s) had the contribution not been
made.

3.4   Limitation on Annual Additions.       The Annual Additions to a
Participant’s Account(s) in this Plan and to his accounts in any other defined
contribution plans maintained by the Company or an Affiliated Entity for any
Limitation Year shall not exceed in the aggregate the lesser of (a) $40,000 (as
adjusted for inflation pursuant to Code §415(d)), or (b) 100% of the
Participant’s Compensation. The limit in clause (b) shall not apply to any
contribution for medical benefits (within the meaning of Code §419A(f)(2)) after
separation from service that is treated as an Annual Addition.   3.5  
Contribution Limits for Highly Compensated Employees (ADP Test).

  (a)   Limits on Contributions. Notwithstanding any provision in this Plan to
the contrary, the actual deferral percentage (“ADP”) test of Code §401(k)(3)
shall be satisfied. Code §401(k) and the regulations issued thereunder are
hereby incorporated by reference to the extent permitted by such regulations. In
performing the ADP test for a Plan Year, the Plan will use that Plan Year’s data
for the Non-Highly Compensated Employees.     (b)   Permissible Variations of
the ADP Test. To the extent permitted by the regulations under Code §401(m) and
§401(k), 401(k) Contributions, QMACs, and QNECs may be used to satisfy the ACP
test of section 3.6 if they are not used to satisfy the ADP test. The Committee
may elect to exclude from the ADP test those Non-Highly Compensated Employees
who, at the end of the Plan Year, had not attained age 21 and/or whose Period of
Service was less than one year.     (c)   Advanced Limitation on 401(k)
Contributions or Company Matching Contributions. The Committee may limit the
401(k) Contributions of any Highly Compensated Employee (or any Employee
expected to be a Highly Compensated Employee) at any time during the Plan Year,
with the result that his share of Company Matching Contributions may be limited.
This limitation may be made, if practicable, whenever the Committee believes
that the limits of this section or sections 3.4 or 3.6 will not be satisfied for
the Plan Year.     (d)   Corrections to Satisfy Test. If the ADP test is not
satisfied for the Plan Year, the Committee shall decide which one or more of the
following methods shall be employed to satisfy the ADP test. All corrections
shall be accomplished if possible before March 15 of the following Plan Year,
and in no event later than 12 months after the close of the Plan Year.

  (i)   The Committee may recommend to the Company and the Company may make
QNECs and/or QMACs to the Plan, pursuant to subsections 3.7(c) and 3.8(c).    
(ii)   The Committee may recommend to the Company and the Company may designate
any Company Discretionary Contribution allocated to Non-Highly Compensated
Employees as QNECs, pursuant to subsection 3.7(b).     (iii)   The Committee may
recommend to the Company and the Company may designate any Company Matching
Contributions allocated to Non-Highly Compensated Employees as QMACs, pursuant
to section 3.8(b).     (iv)   401(k) Contributions of Highly Compensated
Employees may be recharacterized as Catch-Up Contributions or returned to the
Highly Compensated Employee, without the consent of either the Highly
Compensated Employee or his Spouse, subject to the rules of subsection (f).

Prepared December 6, 2010

Page 13 of 48



--------------------------------------------------------------------------------



 



  (e)   Order of Correction. The method described in subsection (c) shall be
employed first, during the Plan Year. If that method is not used during the Plan
Year, or if the net effect of such method was insufficient for the ADP test to
be satisfied, the Company has the discretion to use any one or more of the
methods described in paragraphs (d)(i), (d)(ii), and (d)(iii). If the Company
does not choose to make the corrections described in paragraphs (d)(i), (d)(ii),
and (d)(iii), or if such corrections are insufficient to satisfy the ADP test,
then the correction method described in paragraph (d)(iv) shall be used.     (f)
  Calculating the Amounts Returned or Recharacterized. If the ADP test is not
satisfied, and 401(k) Contributions are returned or recharacterized pursuant to
paragraph (d)(iv) above, the Committee shall determine the amount to be returned
or recharacterized and shall then allocate that amount among the Highly
Compensated Employees pursuant to Treasury Regulations. The correction for each
Highly Compensated Employee shall occur in the following order, to the extent
necessary: 401(k) Contributions shall be recharacterized as Catch-Up
Contributions to the extent possible, then unmatched 401(k) Contributions shall
be returned to the Participant, then matched 401(k) Contributions shall be
returned to the Participant and the corresponding Company Matching Contribution
shall be forfeited (unless the ACP test was performed before the ADP test, and
the Company Matching Contribution has already been returned to the Participant
pursuant to paragraph 3.6(c)(v)). The amount actually recharacterized or
returned to each highly Compensated Employee shall be adjusted to reflect as
nearly as possible the actual increase or decrease in the net value of the Trust
Fund attributable to the correction through the end of the Plan Year for which
the correction is being made.

3.6   Contribution Limits for Highly Compensated Employees (ACP Test).

  (a)   Limits on Contributions. Notwithstanding any provision in this Plan to
the contrary, the actual contribution percentage (“ACP”) test of Code §401(m)(2)
shall be satisfied. Code §401(m) and the regulations issued thereunder are
hereby incorporated by reference to the extent permitted by such regulations. In
performing the ACP test for a Plan Year, the Plan will use that Plan Year’s data
for the Non-Highly Compensated Employees.     (b)   Permissible Variations of
the ACP Test. To the extent permitted by the regulations under Code §401(m) and
§401(k), 401(k) Contributions, QMACs, and QNECs may be used to satisfy this test
if not used to satisfy the ADP test of section 3.5. The Committee may elect to
exclude from the ACP test those Non-Highly Compensated Employees who, at the end
of the Plan Year, had not attained age 21 and/or whose Period of Service was for
less than one year.     (c)   Corrections to Satisfy Test. If the ACP test is
not satisfied, the Committee shall decide which one or more of the following
methods shall be employed to satisfy the ACP test. All corrections shall be
accomplished if possible before March 15 of the following Plan Year, and in no
event later than 12 months after the close of the Plan Year.

  (i)   The Committee may recommend to the Company and the Company may make
QNECs or QMACs to the Plan, pursuant to subsections 3.7(c) and 3.8(c).     (ii)
  The Committee may recommend to the Company and the Company may designate any
portion of its Company Discretionary Contributions as QNECs, pursuant to
subsection 3.7(b).     (iii)   The Committee may recommend to the Company and
the Company may designate any portion of its Company Matching Contributions as
QMACs, pursuant to subsection 3.8(b).     (iv)   The Committee may recommend to
the Company and the Company may make extra Company Matching Contributions to the
Plan, pursuant to paragraph 3.1(b)(ii).     (v)   The non-vested Company
Matching Contributions allocated to Highly Compensated Employees as of any date
during the Plan Year may be forfeited as of the last day of the Plan Year, and
the vested Company Matching Contributions allocated to any Highly Compensated
Employee for the Plan Year may be paid to such Highly Compensated Employee,
without the consent of either the Highly Compensated Employee or his Spouse,
subject to the rules of subsection (e).

Prepared December 6, 2010

Page 14 of 48



--------------------------------------------------------------------------------



 



  (vi)   Those 401(k) Contributions that are taken into account for this ACP
test for any Highly Compensated Employee may be returned to such Highly
Compensated Employee, without the consent of either the Highly Compensated
Employee or his Spouse, subject to the rules of subsection (e).

  (d)   Order of Correction. The method described in subsection 3.5(c) shall be
employed first, during the Plan Year. If that method is not used during the Plan
Year, or if the net effect of such method was insufficient for the ACP test to
be satisfied, the Company has the discretion to use any one or more of the
methods described in paragraphs (c)(i), (c)(ii), (c)(iii) and (c)(iv). If the
Company does not choose to make the corrections described in paragraphs (c)(i),
(c)(ii), (c)(iii), and (c)(iv) or if such corrections are insufficient to
satisfy the ACP test, then the correction methods described in paragraphs (c)(v)
and (c)(vi) shall be used, as described in subsection (e).     (e)   Calculating
the Corrective Reduction. If the correction methods described in paragraphs
(c)(v) and (c)(vi) are to be used, the Committee shall determine the amount of
the correction and then allocate that amount among the Highly Compensated
Employees pursuant to Treasury Regulations. The correction under paragraph
(c)(v) shall be accomplished by returning all of that Plan Year’s vested Company
Matching Contributions to the Highly Compensated Employee before any unvested
Company Matching Contributions are forfeited. The correction under paragraph
(c)(vi) shall be accomplished in the following order, to the extent necessary:
401(k) Contributions shall be recharacterized as Catch-Up Contributions to the
extent possible, then unmatched 401(k) Contributions shall be returned to the
Participant, then matched 401(k) Contributions shall be returned to the
Participant and the corresponding Company Matching Contribution shall be
returned to the Participant if vested and forfeited if not vested. If the
corrections under paragraphs (c)(v) and (c)(vi) are done in tandem, the
correction shall be accomplished in the following order, to the extent
necessary: 401(k) Contributions shall be recharacterized as Catch-Up
Contributions to the extent possible, then unmatched 401(k) Contributions shall
be returned to the Participant, then the vested Company Matching Contribution
shall be paid to the Participant, then matched 401(k) Contributions shall be
returned to the Participant and the corresponding unvested Company Matching
Contribution shall be forfeited. The amount of the correction shall be adjusted
to reflect as nearly as possible the actual increase or decrease in the net
value of the Trust Fund attributable to the correction through the end of the
Plan Year for which the correction is being made.

3.7   QNECs.

  (a)   Time of Payment. QNECs shall be paid to the Plan no later than 12 months
after the close of the Plan Year to which they relate.     (b)   Source. The
Company may designate as a QNEC all or any portion of the Company Discretionary
Contribution that is allocated to Non-Highly Compensated Employees. The
designation of Company Contributions as QNECs shall be made before such
contributions are made to the Trust Fund. If the Company inadvertently
designates any Highly Compensated Employee’s allocation as a QNEC, the
designation shall be ineffective.     (c)   Allocation. The Company may make a
contribution to the Plan, in addition to the Company Discretionary Contribution,
that the Company designates as a QNEC. This subsection applies to such
contributions. As of the last day of each Plan Year, the Committee shall
allocate such QNECs for such Plan Year (including such forfeitures occurring
during such Plan Year that are treated as QNECs pursuant to subsection 5.4(d))
to the Participant Contributions Accounts of those Non-Highly Compensated
Employees who were Covered Employees on the last day of the Plan Year, as
follows:

  (i)   QNECs shall be allocated to the Participant Contributions Account of the
Non-Highly Compensated Employee with the least Compensation, until either the
QNECs are exhausted or the Non-Highly Compensated Employee has received the
maximum QNEC allocation that can be taken into account in the ADP test or the
ACP test, whichever is applicable. Under Treasury Regulation
§1.401(k)-2(a)(6)(iv) or §1.401(m)-2(a)(5)(ii), the maximum QNEC allocation, for
this Plan, is generally 5% of the Non-Highly Compensated Employee’s
Compensation.     (ii)   Any remaining QNECs shall be allocated to the
Participant Contributions Account of the Non-Highly Compensated Employee with
the next lowest Compensation, until either the QNECs are

Prepared December 6, 2010

Page 15 of 48



--------------------------------------------------------------------------------



 



      exhausted or the Non-Highly Compensated Employee has received the maximum
QNEC allocation that can be taken into account in the ADP test or the ACP test,
whichever is applicable.     (iii)   The procedure in paragraph (ii) shall be
repeated until all QNECs have been allocated.

  (d)   Coordination with Top-Heavy Rules. All QNECs shall be treated in the
same manner as a Company Discretionary Contribution for purposes of section
12.4.

3.8   QMACs.

  (a)   Time of Payment. QMACs shall be paid to the Plan no later than 12 months
after the close of the Plan Year to which they relate.     (b)   Source. The
Company may designate as a QMAC all or any portion of the Company Matching
Contributions that is allocated to Non-Highly Compensated Employees. The
designation of Company Contributions as QMACs shall be made before such
contributions are made to the Trust Fund. If the Company inadvertently
designates any Highly Compensated Employee’s allocation as a QMAC, the
designation shall be ineffective.     (c)   Allocation. The Company may make a
contribution to the Plan, in addition to the Company Matching Contribution, that
the Company designates as a QMAC. This subsection applies to such contributions.
As of the last day of each Plan Year, the Committee shall allocate such QMACs
for such Plan Year (including such forfeitures occurring during such Plan Year
that are treated as QMACs pursuant to subsection 5.4(d)) to the Participant
Contributions Accounts of those Non-Highly Compensated Employees who were
Covered Employees on the last day of the Plan Year and who made Participant
Contributions for the Plan Year, as follows:

  (i)   QMACs shall be allocated to the Participant Contributions Account of the
Non-Highly Compensated Employee with the least Compensation, until either the
QMACs are exhausted or the Non-Highly Compensated Employee has received the
maximum QMAC allocation that can be taken into account in the ADP test or the
ACP test, whichever is applicable. Under Treasury Regulation
§1.401(k)-2(a)(6)(iv) or §1.401(m)-2(a)(5)(ii), the maximum QMAC allocation, for
this Plan, is generally 5% of the Non-Highly Compensated Employee’s
Compensation.     (ii)   Any remaining QMACs shall be allocated to the
Participant Contributions Account of the Non-Highly Compensated Employee with
the next lowest Compensation, until either the QMACs are exhausted or the
Non-Highly Compensated Employee has received the maximum QMAC allocation that
can be taken into account in the ADP test or the ACP test, whichever is
applicable.     (iii)   The procedure in paragraph (ii) shall be repeated until
all QMACs have been allocated.

  (d)   Coordination with Top-Heavy Rules. All QMACs shall be treated in the
same manner as a Company Discretionary Contribution for purposes of section
12.4.

ARTICLE IV
Interests in the Trust Fund

4.1   Participants’ Accounts.       The Committee shall establish and maintain
separate Accounts in the name of each Participant, but the maintenance of such
Accounts shall not require any segregation of assets of the Trust Fund. Each
Account shall contain the contributions specified below and the increase or
decrease in the net worth of the Trust Fund attributable to such contributions.

  (a)   Participant Contributions Account. A Participant Contributions Account
shall be established for each Participant who makes Participant Contributions or
who receives an allocation of QNECs or QMACs. The Committee may elect to
establish subaccounts for the different types of contributions allocated to this
Account.

Prepared December 6, 2010

Page 16 of 48



--------------------------------------------------------------------------------



 



  (b)   Company Contributions Account. A Company Contributions Account shall be
established for each Participant who receives an allocation of Company
Discretionary Contributions that are not designated as QNECs or an allocation of
Company Matching Contributions that are not designated as QMACs. The Committee
may elect to establish subaccounts for the different types of contributions
allocated to this Account.     (c)   Rollover Account. A Rollover Account shall
be established for each Participant who makes a Rollover Contribution.

4.2   Valuation of Trust Fund.

  (a)   General. The Trustee shall value the assets of the Trust Fund at least
annually as of the last day of the Plan Year, and as of any other dates
determined by the Committee, at their current fair market value and determine
the net worth of the Trust Fund. In addition, the Committee may direct the
Trustee to have a special valuation of the assets of the Trust Fund when the
Committee determines, in its sole discretion, that such valuation is necessary
or appropriate or in the event of unusual market fluctuations of such assets.
Such special valuation shall not include any contributions made by Participants
since the preceding Valuation Date, any Company Contributions for the current
Plan Year, or any unallocated forfeitures. The Trustee shall allocate the
expenses of the Trust Fund occurring since the preceding Valuation Date,
pursuant to section 9.2, and then determine the increase or decrease in the net
worth of the Trust Fund that has occurred since the preceding Valuation Date.
The Trustee shall determine the share of the increase of decrease that is
attributable to the non-separately accounted for portion of the Trust Fund and
to any amount separately accounted for, as described in subsections (b) and (c).
    (b)   Mandatory Separate Accounting. The Trustee shall separately account
for (i) any individually directed investments permitted under section 9.3, and
(ii) amounts subject to a Domestic Relations Order.     (c)   Permissible
Separate Accounting. The Trustee may separately account for the following
amounts to provide a more equitable allocation of any increase or decrease in
the net worth of the Trust Fund:

  (i)   the distributable amount of a Participant, pursuant to section 6.7,
including any amount distributable to an Alternate Payee or to a beneficiary of
a deceased Participant; and     (ii)   Company Matching Contributions made since
the preceding Valuation Date;     (iii)   Participant Contributions that were
received by the Trustee since the preceding Valuation Date;     (iv)   Company
Matching Contributions and 401(k) Contributions of Highly Compensated Employees
that may need to be distributed or forfeited to satisfy the ADP and ACP tests of
sections 3.5 or 3.6;     (v)   Rollovers that were received by the Trustee since
the preceding Valuation Date;     (vi)   Any other amounts for which separate
accounting will provide a more equitable allocation of the increase or decrease
in the net worth of the Trust Fund.

4.3   Allocation of Increase or Decrease in Net Worth.       The Committee
shall, as of each Valuation Date, allocate the increase or decrease in the net
worth of the Trust Fund that has occurred since the preceding Valuation Date
between the non-separately accounted for portion of the Trust Fund and the
amounts separately accounted for that are identified in subsections 4.2(b) and
4.2(c). The increase or decrease attributable to the non-separately accounted
for portion of the Trust Fund shall be allocated among the appropriate Accounts
in the ratio that the dollar value of each such Account bore to the aggregate
dollar value of all such Accounts on the preceding Valuation Date after all
allocations and credits made as of such date had been completed. The Committee
shall then allocate any amounts separately accounted for (including the increase
or decrease in the net worth of the Trust Fund attributable to such amounts) to
the appropriate Account(s) if such separate accounting is no longer necessary.

Prepared December 6, 2010

Page 17 of 48



--------------------------------------------------------------------------------



 



ARTICLE V
Amount of Benefits

5.1   Vesting Schedule.       A Participant shall have a fully vested and
nonforfeitable interest in all his Account(s) upon his Normal Retirement Age if
he is an Employee on such date, upon his death while an Employee or while on an
approved leave of absence from the Company or an Affiliated Entity, or upon his
termination of employment with the Company or an Affiliated Entity because of a
Disability. In all other instances a Participant’s vested interest shall be
calculated according to the following rules.

  (a)   Participant Contributions Account and Rollover Account. A Participant
shall be fully vested at all times in his Participant Contributions Account and
his Rollover Account.     (b)   Company Contributions Account. A Participant
shall become fully vested in his Company Contributions Account in accordance
with the following schedule:

      Period of Service   Vesting Percentage
Less than 1 year
  0% At least 1 year, but less than 2 years   20% At least 2 years, but less
than 3 years   40% At least 3 years, but less than 4 years   60% At least
4 years, but less than 5 years   80% 5 or more years   100%

  (c)   Change of Control. The Company Contributions Accounts of all
Participants shall be fully vested as of the effective date of a “change in
control.” For purposes of this subsection, a “change of control” shall mean the
event occurring when a person, partnership, or corporation, together with all
persons, partnerships, or corporations acting in concert with each person,
partnership, or corporation, or any or all of them, acquires more than 20% of
Apache’s outstanding voting securities; provided that a change of control shall
not occur if such persons, partnerships, or corporations acquiring more than 20%
of Apache’s voting securities is solicited to do so by Apache’s board of
directors, upon its own initiative, and such persons, partnerships, or
corporations have not previously proposed to acquire more than 20% of Apache’s
voting securities in an unsolicited offer made either to Apache’s board of
directors or directly to the stockholders of Apache.     (d)   Plan Termination.
A Company Contributions Account shall be fully vested as described in section
10.1, which discusses the full or partial termination of the Plan or the
complete discontinuance of contributions.

5.2   Vesting After a Lapse in Apache Employment.

  (a)   Separate Accounts. If a Participant is rehired before incurring a
one-year Lapse in Apache Employment, he shall have only one Company
Contributions Account, and its vested percentage shall be determined under
section 5.1. If a Participant is rehired after incurring a one-year Lapse in
Apache Employment, he shall have two Company Contribution Accounts, an “old”
Company Contributions Account for the contributions from his earlier episode of
employment, and a “new” Company Contributions Account for his later episode of
employment. If both the old and new Company Contributions Accounts are fully
vested, they shall be combined into a single Company Contributions Account.    
(b)   Vesting of New Account. This subsection is effective January 1, 2006. The
vested percentage of the new Company Contributions Account shall be determined
based on all the Participant’s Periods of Service.     (c)   Vesting of Old
Account. If the Participant’s Lapse in Apache Employment was for five years or
longer, the vested percentage of the old Company Contributions Account shall be
based solely on the Participant’s Period of Service from his first episode of
employment. If the Participant’s Lapse in Apache Employment was for less than
five years, the vested percentage of the old Company Contributions Account shall
be determined by aggregating his Periods of Service from both episodes of
employment.

Prepared December 6, 2010

Page 18 of 48



--------------------------------------------------------------------------------



 



5.3   Calculating Service.

  (a)   Period of Service.

  (i)   General. A Participant’s Period of Service prior to January 1, 2005
shall be determined according to the provisions of the Plan in effect when the
service was rendered. A Participant’s Period of Service begins on the date he
first begins to perform duties as an Employee for which he is entitled to
payment, and ends on his Termination From Service Date. In addition, a
Participant’s Period of Service also includes the period between his Termination
From Service Date and the day he again begins to perform duties for the Company
or an Affiliated Entity for which he is entitled to payment, but only if such
period is less than one year in duration.     (ii)   Additional Rules. The
service-crediting provisions in this paragraph are more generous than required
by the Code.

  (A)   Leased Employees. For vesting purposes only, the Plan shall treat an
individual as an Employee if he satisfies all the requirements specified in Code
§414(n)(2) for being a leased employee of Apache’s or an Affiliated Entity’s,
except for the requirement of having performed such services for at least one
year.     (B)   Approved Leave. If the Employee is absent from the Company or
Affiliated Entity for more than one year because of an approved leave of absence
(either with or without pay) for any reason (including, but not limited to, jury
duty) and the Employee returns to work at or prior to the expiration of his
leave of absence, no Termination From Service Date will occur during the leave
of absence.     (C)   Servicemen. See Article XV for special provisions that
apply to Servicemen.     (D)   Corporate Transactions. See Appendix C for
instances in which a new Employee’s Period of Service includes his prior
employment with another company.     (E)   Contractors. If an “eligible
contractor” becomes an Employee, his Period of Service shall include his
previous continuous service as an eligible contractor, excluding any service
provided before 2003. An “eligible contractor” is an individual who
(A) performed services for Apache or an Affiliated Entity on a substantially
full-time basis in the capacity of an independent contractor (for federal income
tax purposes); (B) became an Employee within a month of ceasing to be an
independent contractor working full-time for Apache or an Affiliated Entity; and
(C) notified the Plan of his prior service as an independent contractor within
two months of becoming an Employee (or, if later, by February 28, 2006 or other
deadline established by the Committee).

  (b)   Termination From Service Date.

  (i)   Usual Rule. If the Employee quits, is discharged, retires, or dies, his
Termination From Service Date occurs on the last day the Employee performs
services for the Company or an Affiliated Entity, except for an Employee who
incurs a Disability, in which case his Termination From Service Date does not
occur, even if he quits, until the earlier of the one-year anniversary of the
date his Disability or the date he recovers from his Disability.     (ii)  
Other Absences. If an Employee is absent from the Company and Affiliated
Entities for any reason other than a quit, discharge, or retirement, his
“Termination From Service Date” is the earlier of (A) the date he quits, is
discharged, retires, or dies, or (B) one year from the date the Employee is
absent from the Company or Affiliated Entity for any other reason (such as
vacation, holiday, sickness, disability, leave of absence, or temporary
lay-off), with the following exception. If the Employee is absent from the
Company or Affiliated Entity because of parental leave (which includes only the
pregnancy of the Employee, the birth of the Employee’s child, the placement of a
child with the Employee in connection with adoption of such child by the
Employee, or the caring for such child immediately following birth or placement)
on the first anniversary of the day the Employee was first absent, his
Termination From Service Date does not occur until the second anniversary of the
day he was first absent

Prepared December 6, 2010

Page 19 of 48



--------------------------------------------------------------------------------



 



      (and the period between the first and second anniversaries of the day he
was first absent shall not be counted in his Period of Service).

  (c)   Lapse in Apache Employment. A Lapse in Apache Employment means the
period commencing on an individual’s Termination from Service Date and ending on
the date he again begins to perform services as an Employee.

5.4   Forfeitures.

  (a)   Exceptions to the Vesting Rules. The following rules supersede the
vesting rules of section 5.1.

  (i)   Excess Annual Additions. Annual Additions to a Participant’s Accounts
and any increase or decrease in the net worth of the Participant’s Accounts
attributable to such Annual Additions may be reduced to satisfy the limits
described in section 3.4. Any reduction shall be used as specified in section
3.4.     (ii)   Excess Participant Contribution. Company Matching Contributions
and any increase or decrease in the net worth of the Account(s) attributable to
such contributions may be forfeited as of the last day of the Plan Year if the
Participant Contribution that they matched was returned under paragraph
3.2(a)(ii) or 3.2(b)(ii) or subsection 3.5(d) or 3.6(c). Any such forfeiture
shall be used as specified in subsection (d).     (iii)   Missing Individuals. A
missing individual’s vested Accounts may be forfeited as of the last day of any
Plan Year, as provided in section 13.12. Any such forfeiture shall be used as
specified in subsection (d).     (iv)   Excess Match. Company Matching
Contributions that would violate Code §401(a)(17), and any increase or decrease
in the net worth of the Account(s) attributable to such contributions, may be
forfeited as specified in subsection 3.1(b). Any such reduction shall be used as
specified in subsection 3.1(b).

  (b)   Regular Forfeitures. A Participant’s non-vested interest in his Company
Contributions Account shall be forfeited at the end of the Plan Year in which he
terminates employment. Any such forfeiture shall be used as specified in
subsection (d).     (c)   Restoration of Forfeitures.

  (i)   Missing Individuals. The forfeiture of a missing individual’s
Account(s), as described in section 13.12, shall be restored to such individual
if the individual makes a claim for such amount.     (ii)   Regular Forfeitures.

  (A)   Rehire Within 5 Years. If a Participant is rehired before incurring a
five-year Lapse in Apache Employment, and the Participant has received a
distribution of his entire vested interest in his Company Contributions Account
(with the result that the Participant forfeited his non-vested interest in such
Account), then the exact amount of the forfeiture shall be restored to the
Participant’s Account. All the rights, benefits, and features available to the
Participant when the forfeiture occurred shall be available with respect to the
restored forfeiture. If such a Participant again terminates employment prior to
becoming fully vested in his Company Contributions Account, the vested portion
of his Company Contributions Account shall be determined by applying the vested
percentage determined under section 5.1 to the sum of (x) and (y), then
subtracting (y) from such sum, where: (x) is the value of the Participant’s
Company Contributions Account as of the Valuation Date immediately following his
most recent termination of employment; and (y) is the amount previously
distributed to the Participant on account of the prior termination of
employment.     (B)   Rehire After 5 Years. If a Participant is rehired after
incurring a five-year Lapse in Apache Employment, then no amount forfeited from
his Company Contributions Account shall be restored to that Account.

Prepared December 6, 2010

Page 20 of 48



--------------------------------------------------------------------------------



 



  (iii)   Method of Forfeiture Restoration. Forfeitures that are restored shall
be accomplished by an allocation of the forfeitures under subsection (d) or by a
special Company Contribution pursuant to paragraph 3.1(c)(i).

  (d)   Use of Forfeitures. The Committee shall decide how forfeitures are used.
Forfeitures may be used (i) to restore Accounts as described in subsection (c),
(ii) to pay those expenses of the Plan that are properly payable from the Trust
Fund and that are not paid by the Company or Account Owners or charged to
Accounts, or (iii) as any Company Contribution.

5.5   Transfers — Portability.       If any other employer adopts this or a
similar profit sharing plan and enters into a reciprocal agreement with the
Company that provides that (a) the transfer of a Participant from such employer
to the Company (or vice versa) shall not be deemed a termination of employment
for purposes of the plans, and (b) service with either or both employers shall
be credited for purposes of vesting under both plans, then the transferred
Participant’s Account shall be unaffected by the transfer, except, if deemed
advisable by the Committee, it may be transferred to the trustee of the other
plan.

ARTICLE VI
Distribution of Benefits

6.1   Beneficiaries.

  (a)   Designating Beneficiaries. Each Account Owner shall file with the
Committee a designation of the beneficiaries and contingent beneficiaries to
whom the distributable amount (determined pursuant to section 6.2) shall be paid
in the event of the Account Owner’s death. In the absence of an effective
beneficiary designation as to any portion of the distributable amount after a
Participant dies, such amount shall be paid to the Participant’s surviving
Spouse, or, if none, to his estate. In the absence of an effective beneficiary
designation as to any portion of the distributable amount after any
non-Participant Account Owner dies, such amount shall be paid to the Account
Owner’s estate. The Account Owner may change a beneficiary designation at any
time and without the consent of any previously designated beneficiary.     (b)  
Special Rule for Married Participants. If the Account Owner is a married
Participant, his Spouse shall be the sole beneficiary unless the Spouse has
consented to the designation of a different beneficiary. To be effective, the
Spouse’s consent must be in writing, witnessed by a notary public, and filed
with the Committee. Any spousal consent shall be effective only as to the Spouse
who signed the consent.     (c)   Special Rule for Divorces. If an Account Owner
has designated his spouse as a primary or contingent beneficiary, and the
Account Owner and spouse later divorce (or their marriage is annulled), then the
former spouse will be treated as having pre-deceased the Account Owner for
purposes of interpreting a beneficiary designation form completed prior to the
divorce or annulment. This subsection will apply only if the Committee is
informed of the divorce or annulment before payment to the former spouse is
authorized.     (d)   Disclaimers. Any individual or legal entity who is a
beneficiary may disclaim all or any portion of his interest in the Plan,
provided that the disclaimer satisfies the requirements of Code §2518(b) and
applicable state law. The legal guardian of a minor or legally incompetent
person may disclaim for such person. The personal representative (or the
individual or legal entity acting in the capacity of the personal representative
according to applicable state law) may disclaim on behalf of a beneficiary who
has died. The amount disclaimed shall be distributed as if the disclaimant had
predeceased the individual whose death caused the disclaimant to become a
beneficiary.

6.2   Consent.

  (a)   General. Except for distributions identified in subsection (b),
distributions may be made only after the appropriate consent has been obtained
under this subsection. Distributions to a Participant or to a beneficiary (other
than a beneficiary of a deceased Alternate Payee) shall be made only with the
Participant’s or beneficiary’s consent to the time of distribution.
Distributions to an Alternate Payee or his beneficiary shall be made as
specified in the QDRO and in accordance with section 13.9. To be effective, the
consent must be filed with the Committee according to the procedures adopted by
the

Prepared December 6, 2010

Page 21 of 48



--------------------------------------------------------------------------------



 



      Committee, within 180 days before the distribution is to commence. A
consent once given shall be irrevocable after the distribution has been
processed.     (b)   Exceptions to General Rule. Consent is not required for the
following distributions:

  (i)   Corrective distributions under Article III that are returned to the
Participant because the contribution is not deductible by the Company or because
the contribution would exceed the limits of Code §401(a)(17), §415(c)(1),
§402(g), §401(k)(3),
§401(m)(2), §401(m)(9), §414(v)(2)(B)(i), or any other limitation of the Code;  
  (ii)   Distributions required to comply with Code §401(a)(9);     (iii)  
Cashouts of small Accounts, as described in subsection 6.6(d) or paragraphs
6.6(e)(i) or 13.9(f)(ii);     (iv)   Distributions required to comply with Code
§401(a)(14);     (v)   Distributions of invalid rollovers pursuant to subsection
3.2(d);     (vi)   Distributions upon Plan termination pursuant to section 10.3;
and     (vii)   Distributions that must occur by a deadline specified in the
Plan.

6.3   Distributable Amount.       The distributable amount of an Account Owner’s
Account(s) is the vested portion of the Account(s) (as determined by Article V)
as of the Valuation Date coincident with or next preceding the date distribution
is made, reduced by (a) any amount that is payable to an Alternate Payee
pursuant to section 13.9, (b) any amount withdrawn since such Valuation Date,
and (c) the outstanding balance of any loan under Article VII. Furthermore, the
Committee shall temporarily suspend or limit distributions (by reducing the
distributable amount), as explained in subsection 13.9, when the Committee is
informed that a Domestic Relations Order affecting the Participant’s Accounts is
or may be in the process of becoming QDRO, while the Committee has suspended
withdrawals because it believes that the Plan may have a cause of action against
the Participant, or when the Plan has notice of a lien or other claim against
the Participant.   6.4   Manner of Distribution.

  (a)   General. The distributable amount shall be paid in a single payment,
except as otherwise provided in the remainder of this section. Distributions
shall be in the form of cash except to the extent that an Account is invested in
a fund containing primarily Company Stock, the distributee may elect to receive
a distribution of whole shares of Company Stock. Fractional shares of Company
Stock shall be converted to and paid in cash.     (b)   Partial Withdrawals and
Installments. Withdrawals are available to Employees as specified in section 6.5
and to those Employees over 701/2 who are Five-Percent Owners, as described in
paragraph 6.6(c)(ii). Annual installments are available to beneficiaries as
described in subsection 6.6(e).     (c)   Grandfather Rules. Installments were a
distribution option under the Plan until June 30, 2001. Any Account Owner who
could receive a distribution before July 1, 2001 and who elected before July 1,
2001 to receive the distribution in the form of installments shall receive the
benefit so elected. An Account Owner who elected installments may elect to
accelerate any or all remaining installment payments.

6.5   In-Service Withdrawals.       An Employee may withdraw amounts from his
Accounts only as provided in this section. An Employee may make withdrawals as
follows.

  (a)   Withdrawals for Employees Age 591/2 or Older. An Employee who has
attained age 591/2 may at any time thereafter withdraw any portion of his
Participant Contributions Account and any vested portion of his Company
Contributions Account. The minimum withdrawal is $1,000 or the vested Account
balance, whichever is less. Only two withdrawals are permitted during each Plan
Year under this subsection. If the Employee is not fully vested in his Company
Contributions Account at the time of a

Prepared December 6, 2010

Page 22 of 48



--------------------------------------------------------------------------------



 



      withdrawal under this subsection, the rules of subparagraph 5.4(c)(ii)(A)
shall be applied when determining the vested portion of the Company
Contributions Account at any time thereafter.     (b)   Rollover Account. An
Employee may withdraw all or any portion of his Rollover Account at any time.
The minimum withdrawal is $1,000 or the Rollover Account balance, whichever is
less. Only two withdrawals from the Rollover Account are permitted during each
Plan Year.     (c)   Participant Contributions Account. An Employee may withdraw
all or any portion of his Participant Contributions, provided that the Employee
has an immediate and heavy financial need, as defined in paragraph (i), the
withdrawal is needed to satisfy the financial need, as explained in paragraph
(ii), and the amount of the withdrawal does not exceed the limits in paragraph
(iii).

  (i)   Financial Need. The following expenses constitute an immediate and heavy
financial need: (A) expenses for or necessary to obtain medical care that would
be deductible by the Employee under Code §213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income) or that apply to the
Employee’s primary beneficiary (as determined pursuant to section 6.1); (B)
costs directly related to the purchase of a principal residence of the Employee
(excluding mortgage payments); (C) payment of tuition, related educational fees,
and room and board expenses for up to the next 12 months of post-secondary
education of the Employee, the Employee’s Spouse. the Employee’s children, the
Employee’s dependents (within the meaning of Code §152, without regard to Code
§152(b)(1), §152(b)(2), and §152(d)(1)(B)), or the Employee’s primary
beneficiary (as determined pursuant to section 6.1); (D) payments necessary to
prevent the Employee from being evicted from his or her principal residence;
(E) payments necessary to prevent the mortgage on the Employee’s principal
residence from being foreclosed; (F) payment of burial or funeral expenses for
the Employee’s deceased parent, Spouse, child, other dependent (within the
meaning of Code §152, without regard to Code §152(b)(1), §152(b)(2), and
§152(d)(1)(B)), or primary beneficiary (as determined pursuant to section 6.1);
(G) expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Code §165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income); and (H) any
other expense that, under IRS guidance of general applicability, is deemed to be
on account of an immediate and heavy financial need. In addition, the Committee
may determine, based on a review of all relevant facts and circumstances, that a
particular expense or series of expenses of the Employee constitutes an
immediate and heavy financial need.     (ii)   Satisfaction of Need. The
withdrawal is deemed to be needed to satisfy the Employee’s financial need if
(A) the Employee has obtained all withdrawals and all non-taxable loans
available from the Company’s and any Affiliated Entities’ plans of deferred
compensation, qualified plans, stock options, stock purchase plans, and similar
plans, and (B) for a period of at least 6 months from the date the Employee
receives the withdrawal, he ceases to make Participant Contributions and
elective contributions to all plans of deferred compensation, qualified plans,
stock options, stock purchase plans, and similar plans maintained by the Company
or any Affiliated Entity.     (iii)   Maximum Withdrawal. An Employee may not
withdraw more than the sum of the amount needed to satisfy his financial need
and any taxes and penalties reasonably anticipated to result from the
withdrawal. An Employee may not withdraw any amount in excess of his Participant
Contributions unless he has attained age 591/2.

  (d)   Compliance with Code §401(a)(9). See paragraph 6.6(b)(ii) for the
required distributions to a Five-Percent Owner who is age 701/2 or older.    
(e)   Form of Payment of Withdrawal. Withdrawals under subsection (c) shall be
in cash. Withdrawals under subsections (a) and (b) shall be in cash, except that
any portion of a Participant’s Accounts that is invested in Company Stock may,
at the election of the Participant made at the time that notice of withdrawal is
made to the Committee, be withdrawn in the form of whole shares of Company
Stock.     (f)   Withdrawal Rules. An Employee may not withdraw any amount under
this section that has been borrowed or that is subject to a QDRO. The Committee
shall temporarily suspend or limit withdrawals under this section, as explained
in section 13.9, when the Committee is informed that a QDRO

Prepared December 6, 2010

Page 23 of 48



--------------------------------------------------------------------------------



 



      affecting the Employee’s Accounts is in process or may be in process. The
Committee shall issue such rules as to the frequency of withdrawals, and
withdrawal procedures, as it deems appropriate. The Committee may postpone the
withdrawal until after the next Valuation Date. The Committee may have a special
valuation of the Trust Fund performed before a withdrawal is permitted. The Plan
may charge a fee for the withdrawal as well as a fee for having a special
valuation performed, as determined by the Committee in its sole discretion.

6.6   Time of Distribution.

  (a)   Earliest Date of Distribution. Unless an earlier distribution is
permitted by section 6.5 (relating to in-service withdrawals), the earliest date
that a Participant may elect to receive a distribution is the date of his
Termination of Employment or the date he incurs a Disability. This provision
will always result in a distribution date that precedes the latest date of
distribution specified in Code §401(a)(14). For purposes of Code §401(a)(14), if
a Participant does not affirmatively elect a distribution, he shall be deemed to
have elected to defer the distribution to a later date.     (b)   Latest Date of
Distribution.

  (i)   Former Employees. A Participant who is not an Employee shall receive a
single payment of his distributable amount by his Required Beginning Date. If a
Five-Percent Owner terminates employment after his Required Beginning Date, the
Plan shall distribute the entire distributable amount to him as soon as
administratively practicable after the termination of employment.     (ii)  
Current Employees. An Employee who is not a Five-Percent Owner is not required
to receive any distributions under this subsection. An Employee who is a
Five-Percent Owner shall receive annual distributions of at least the minimum
amount required to be distributed pursuant to Code §401(a)(9), which shall be
calculated by using only the Participant’s life expectancy, which shall be
recalculated each year. A Five-Percent Owner may request that his first minimum
required distribution be distributed in the calendar year preceding his Required
Beginning Date; the Committee shall comply with this request if administrating
practicable to do so.

  (c)   Small Amounts.

  (i)   $1000 or Less. If the aggregate value of the nonforfeitable portion of a
Participant’s Accounts is $1,000 or less on any date after his Termination of
Employment, the Participant shall receive a single payment of the distributable
amount as soon as practicable, provided that the aggregate value is $1,000 or
less when the distribution is processed.     (ii)   $1000 to $5000. If paragraph
(i) does not apply and the aggregate value of the nonforfeitable portion of a
Participant’s Accounts, ignoring his Rollover Account, is $5,000 or less on any
date after his Termination of Employment, then as soon as practicable the Plan
shall pay the distributable amount to an individual retirement account or
annuity within the meaning of Code §408(a) or §408(b) (collectively, an “IRA”)
for the Participant, unless the Participant affirmatively elects to receive the
distribution directly or to have it paid in a direct rollover under section 6.7.
The Committee shall select the trustee or custodian of the IRA as well as how
the IRA shall be invested initially. The Plan shall notify the Participant
(A) that the distribution has been made to an IRA and can be transferred to
another IRA, (B) of the identity and contact information of the trustee or
custodian of the IRA into which the distribution is made, and (C) of such other
information as required to comply with Code §401(a)(31)(B)(i).     (iii)   Date
Account Valued. The Committee may elect to check the value of the Participant’s
Accounts on an occasional (rather than a daily) basis, to determine whether to
apply the provisions of this subsection.

  (d)   Distribution Upon Participant’s Death.

  (i)   Small Accounts. If the aggregate cash value of the nonforfeitable
portion of a Participant’s Accounts is $5,000 or less at any time after the
Participant’s death and before any beneficiary elects to receive a distribution
under this subsection, then each beneficiary shall each receive a single payment
of his share of the distributable amount as soon as administratively
practicable,

Prepared December 6, 2010

Page 24 of 48



--------------------------------------------------------------------------------



 



      provided that the aggregate value is $5,000 or less when the distribution
is processed. The Committee may elect to check the value of the Participant’s
Accounts on an occasional (rather than a daily) basis, to determine whether to
apply the provisions of this paragraph.     (ii)   Larger Accounts. If paragraph
(i) does not apply, then each beneficiary may elect to have his distributable
amount distributed in a single payment or in annual installments at any time
after the Participant’s death, within the following guidelines. No distribution
shall be processed until the beneficiary’s identity as a beneficiary is
established. The entire distributable amount shall be distributed by the last
day of the calendar year containing the fifth anniversary of the Participant’s
death. A beneficiary who has elected installments may elect to accelerate any or
all remaining payments. If the Participant was a Five-Percent Owner who began to
receive the minimum required distributions under paragraph (b)(ii), the
distribution to each beneficiary must be made at least as rapidly as required by
the method used to calculate the minimum required distributions that was in
effect when the Five-Percent Owner died.

  (e)   Alternate Payee. Distributions to an Alternate Payee shall be made in
accordance with the provisions of the QDRO and pursuant to subsection 13.9.

6.7   Direct Rollover Election.       The amendments to this section have an
effective date of January 1, 2007.

  (a)   General Rule. A Participant, an Alternate Payee who is the Spouse or
former Spouse of the Participant, any individual who is treated as a designated
beneficiary of the Participant pursuant to Code §401(a)(9)(E), or any trust to
the extent that any beneficiary of the trust is treated as a designated
beneficiary of the Participant pursuant to Code §401(a)(9)(E), (collectively,
the “distributee”) may direct the Trustee to pay all or any portion of his
“eligible rollover distribution” to an “eligible retirement plan” in a “direct
rollover.” This direct rollover option is not available to other Account Owners.
Within a reasonable period of time before an eligible rollover distribution, the
Committee shall inform the distributee of this direct rollover option, the
appropriate withholding rules, other rollover options, the options regarding
income taxation, and any other information required by Code §402(f). The
distributee may waive the usual 30-day waiting period before receiving a
distribution, and elect to receive his distribution as soon as administratively
practicable after completing and filing his distribution election.     (b)  
Definition of Eligible Rollover Distribution. An eligible rollover distribution
is any distribution or in-service withdrawal other than (i) distributions
required under Code §401(a)(9), (ii) distributions of amounts that have already
been subject to federal income tax (such as defaulted loans or after-tax
voluntary contributions), other than a direct transfer to (A) another retirement
plan that meets the requirements of Code §401(a) or §403(a), or (B) an
individual retirement account or annuity described in Code §408(a)
or §408(b), (iii) installment payments in a series of substantially equal
payments made at least annually and (A) made over a specified period of ten or
more years, (B) made for the life or life expectancy of the distributee, or (C)
made for the joint life or joint life expectancy of the distributee and his
designated beneficiary, (iv) a distribution to satisfy the limits of Code §415
or §402(g), (v) a deemed distribution of a defaulted loan from this Plan, to the
extent provided in the regulations, (vi) a distribution to satisfy the ADP or
ACP tests, (vii) any other actual or deemed distribution specified in IRS
guidance of general applicability, or (viii) any hardship withdrawal by an
Employee.     (c)   Definition of Eligible Retirement Plan.

  (i)   Participants, Spouses, and Alternate Payees. For a Participant, an
Alternate Payee who is the Spouse or former Spouse of the Participant, or a
surviving Spouse of a deceased Participant, an eligible retirement plan is an
individual retirement account or annuity described in Code §408(a) or §408(b), a
Roth IRA, an annuity plan described in Code §403(a), an annuity contract
described in Code §403(b), an eligible plan under Code §457(b) that is
maintained by an eligible employer described in Code §457(e)(1)(A) (which
generally includes state and local governments), or the qualified trust of a
defined contribution plan described in Code §401(a), that accepts eligible
rollover distributions.

Prepared December 6, 2010

Page 25 of 48



--------------------------------------------------------------------------------



 



  (ii)   Other Distributees. For an individual who is treated as a designated
beneficiary of the Participant pursuant to Code
§401(a)(9)(E), and for any trust to the extent that a beneficiary of the trust
is treated as a designated beneficiary of the Participant pursuant to Code
§401(a)(9)(E), an eligible retirement plan is an individual retirement account
or annuity described in Code §408(a) or §408(b) that is in existence or is
established for the purposes of receiving the distribution on behalf of the
beneficiary, and that, with respect to the beneficiary, is treated as an
inherited individual retirement account or annuity within the meaning of Code
§408(d)(3)(C). The designated beneficiary has two choices for receiving
distributions that are to be paid in a direct rollover to such inherited
individual retirement account or annuity.

  (A)   The designated beneficiary may elect to receive a single payment or
installments from the Plan, pursuant to paragraph 6.6(d)(ii), during the
calendar year in which the Participant died or in the following calendar year
(or by such later date allowed pursuant to IRS guidance of general applicability
or a private letter ruling obtained by the designated beneficiary). Each annual
installment from the Plan must satisfy the requirements of Code
§401(a)(9)(B)(iii) (which essentially means that each annual installment must be
equal to at least the account balance standing to the credit of the deceased
Plan Participant at the end of the previous year, divided by the designated
beneficiary’s life expectancy). In this case, distributions from the inherited
individual retirement account or annuity may be made over the life expectancy of
the designated beneficiary.     (B)   If the requirements of subparagraph
(A) are not satisfied, the designated beneficiary must receive, pursuant to
paragraph 6.6(d)(ii), a full distribution from the Plan by the end of the
calendar year containing the fifth anniversary of the Participant’s death. In
this case, distributions from the inherited individual retirement account or
annuity must generally be completed by the end of the calendar year containing
the fifth anniversary of the Participant’s death.

  (d)   Definition of Direct Rollover. A direct rollover is a payment by the
Trustee to the eligible retirement plan specified by the distributee.

ARTICLE VII
Loans
The Committee is authorized, as one of the Plan fiduciaries responsible for
investing Plan assets, to establish a loan program. The loan program shall
become effective on the date determined by the Committee. The Committee shall
administer the Plan’s loan program in accordance with the following rules.

7.1   Availability       Loans are available only to Employees, Participants who
are parties-in-interest (within the meaning of ERISA §3(14)), and beneficiaries
who are parties-in-interest (collectively referred to in this section as
“Borrowers”). The Committee shall temporarily reduce the amount a Participant
may borrow or temporarily prevent the Participant from borrowing when, as
described in section 13.9, the Committee is informed that a QDRO affecting the
Participant’s Accounts is in process or may be in process. Loans shall be
temporarily unavailable to a prospective Borrower while the Committee has
suspended loans because the Committee believes that the Plan may have a cause of
action against the Participant, as explained in subsection 13.9(h).   7.2  
Number of Loans       A Borrower may have no more than one loan outstanding. The
Committee may change the maximum number of outstanding loans allowed at any
time.   7.3   Loan Amount       The Committee may establish a minimum loan
amount of no more than $500. The Committee may require loans to be made in
increments of no more than $100. The amount that a Borrower may borrow is
subject to the following limits.

  (a)   A Borrower may not borrow more than the sum of the balance in his
Participant Contributions Account and the balance in his Rollover Account.

Prepared December 6, 2010

Page 26 of 48



--------------------------------------------------------------------------------



 



  (b)   At the time the loan from this Plan is made, the aggregate outstanding
balance of all the Borrower’s loans from all qualified plans maintained by the
Company and Affiliated Entities, including the new loan from this Plan, shall
not exceed 50% of the Borrower’s vested interest in all qualified plans
maintained by the Company and Affiliated Entities.     (c)   For purposes of
this paragraph, the term “one-year maximum” means the largest aggregate
outstanding balance, on any day in the one-year period ending on the day before
the new loan from this Plan is obtained, of all loans to the Borrower from all
qualified plans maintained by the Company and Affiliated Entities. For purposes
of this paragraph, the term “existing loans” means the aggregate outstanding
balance, on the day the new loan is made to the Borrower, of all loans to the
Borrower from all qualified plans maintained by the Company and Affiliated
Entities, excluding the new loan from this Plan. If the existing loans are
greater than or equal to the one-year maximum, then the new loan from this Plan
shall not exceed $50,000 minus the existing loans. If the existing loans are
less than the one-year maximum, then the new loan from this Plan shall not
exceed $50,000 minus the one-year maximum.

    For purposes of applying the above limits, the vested portion of the
Borrower’s accounts under this Plan and all other plans maintained by the
Company and Affiliated Entities shall be determined without regard to any
accumulated deductible employee contributions (as defined in Code §72(o)(5)(B)),
and without regard to any amounts accrued while the Borrower was ineligible to
obtain a loan (as described in subsection (a)). Notwithstanding the foregoing,
the Committee may, in its sole discretion, establish lesser limits on the
amounts that may be borrowed, which limits shall be applied in a
non-discriminatory manner. The Committee shall temporarily reduce the amount a
Participant may borrow or temporarily prevent the Participant from borrowing, as
described in section 13.9, when the Committee is informed that a QDRO affecting
the Participant’s Accounts is in process or may be in process. No loan shall be
made of amounts that are required to be distributed prior to the end of the term
of the loan.   7.4   Interest       Each loan shall bear a reasonable rate of
interest, which shall remain fixed for the duration of the loan. The Committee
or its agent shall determine the reasonable rate of interest on the date the
loan documents are prepared. The Committee shall have the authority to establish
procedures from time to time for determining the rate of interest. In the
absence of Committee action, the interest rate shall be equal to the prime
lending rate, plus 1%, as published in the Wall Street Journal on the first day
that such newspaper is published during the calendar quarter in which the loan
documents are prepared.   7.5   Repayment.       All loans shall be repaid, with
interest, in substantially level amortized payments made not less frequently
than quarterly. The maximum term for a loan is four years; the minimum term for
a loan is one year. The Committee has the authority to decrease the minimum term
for future loans and the authority to increase the maximum term for future loans
to no more than five years. Loan repayments shall be accelerated, and all loans
shall be payable in full on the date the Borrower separates from service (if the
Borrower is an Employee), the date the Borrower becomes ineligible to borrow
from the Plan under to section 7.1, and on any other date or any other
contingency as determined by the Committee. If the Borrower is an Employee,
loans shall be repaid through payroll withholding unless (a) the Employee is
pre-paying his loan, in which case the pre-payment need not be through payroll
withholding, or (b) the Employee is on an unpaid leave of absence, in which case
he may pay any installment by personal check. Partial pre-payments are accepted.
  7.6   Default       A loan shall be in default if any installment is not paid
by the end of the calendar quarter following the calendar quarter in which the
installment was due. Upon default, the Committee may, in addition to all other
remedies, apply the Borrower’s Plan accounts toward payment of the loan;
however, the Trustee may not exercise such right of set-off with respect to the
Borrower’s Participant Contributions Account until such account has become
payable, pursuant to section 6.5 or 6.6.   7.7   Administration       A Borrower
shall apply for a loan by completing the application procedures specified by the
Committee. Until changed by the Committee, a Borrower shall apply for a loan by
calling the Trustee and completing a

Prepared December 6, 2010

Page 27 of 48



--------------------------------------------------------------------------------



 



    voice application. The loan shall be processed in accordance with reasonable
procedures adopted from time to time by the Committee. The Committee may impose
a loan application fee, a loan origination fee, a loan pre-payment fee, and loan
maintenance fees. All loans shall be evidenced by a promissory note and shall be
fully secured. No Borrower whose Plan accounts are so pledged may obtain
distribution of any portion of the accounts that have been pledged. The rights
of the Trustee under such pledge shall have priority over all claims of the
Borrower, his beneficiaries, and creditors. Each loan shall be treated as a
directed investment. Any increase or decrease in the net worth of the Trust Fund
attributable to such loan shall be allocated solely to the Plan accounts of the
Borrower.

ARTICLE VIII
Allocation of Responsibilities — Named Fiduciaries

8.1   No Joint Fiduciary Responsibilities.       The Trustee(s) and the
Committee shall be the named fiduciaries under the Plan and Trust agreement and
shall be the only named fiduciaries thereunder. The fiduciaries shall have only
the responsibilities specifically allocated to them herein or in the Trust
agreement. Such allocations are intended to be mutually exclusive and there
shall be no sharing of fiduciary responsibilities. Whenever one named fiduciary
is required by the Plan or Trust agreement to follow the directions of another
named fiduciary, the two named fiduciaries shall not be deemed to have been
assigned a shared responsibility, but the responsibility of the named fiduciary
giving the directions shall be deemed his sole responsibility, and the
responsibility of the named fiduciary receiving those directions shall be to
follow them insofar as the instructions are on their face proper under
applicable law.   8.2   The Company.       The Company shall be responsible for:
(a) making Company Contributions; (b) certifying to the Trustee the names and
specimen signatures of the members of the Committee acting from time to time;
(c) keeping accurate books and records with respect to its Employees and the
appropriate components of each Employee’s Compensation and furnishing such data
to the Committee; (d) selecting agents and fiduciaries to operate and administer
the Plan and Trust; (e) appointing an investment manager if it determines that
one should be appointed; and (f) reviewing periodically the performance of such
agents, managers, and fiduciaries.   8.3   The Trustee.       The Trustee shall
be responsible for: (a) the investment of the Trust Fund to the extent and in
the manner provided in the Trust agreement; (b) the custody and preservation of
Trust assets delivered to it; and (c) the payment of such amounts from the Trust
Fund as the Committee shall direct.   8.4   The Committee — Plan Administrator.
      The board of directors of Apache shall appoint an administrative Committee
consisting of no fewer than three individuals who may be, but need not be,
Participants, officers, directors, or Employees of the Company. If the board of
directors does not appoint a Committee, Apache shall act as the Committee under
the Plan. The members of the Committee shall hold office at the pleasure of the
board of directors and shall service without compensation. The Committee shall
be the Plan’s “administrator” as defined in section 3(16)(A) of ERISA. It shall
be responsible for establishing and implementing a funding policy consistent
with the objectives of the Plan and with the requirements of ERISA. This
responsibility shall include establishing (and revising as necessary) short-term
and long-term goals and requirements pertaining to the financial condition of
the Plan, communicating such goals and requirements to the persons responsible
for the various aspects of the Plan operations, and monitoring periodically the
implementation of such goals and requirements. The Committee shall publish and
file or cause to be published and filed or disclosed all reports and disclosures
required by federal or state laws.   8.5   Committee to Construe Plan.

  (a)   The Committee shall administer the Plan and shall have all discretion,
power, and authority necessary for that purpose, including, but not by way of
limitation, the full and absolute discretion and power to interpret the Plan, to
determine the eligibility, status, and rights of all individuals under the Plan,
and in general to decide any dispute and all questions arising in connection
with the Plan. The Committee

Prepared December 6, 2010

Page 28 of 48



--------------------------------------------------------------------------------



 



      shall direct the Trustee concerning all distributions from the Trust Fund,
in accordance with the provisions of the Plan, and shall have such other powers
in the administration of the Trust Fund as may be conferred upon it by the Trust
agreement. The Committee shall maintain all Plan records except records of the
Trust Fund.     (b)   The Committee may adjust the Account(s) of any
Participant, in order to correct errors and rectify omissions, in such manner as
the Committee believes will best result in the equitable and nondiscriminatory
administration of the Plan.

8.6   Organization of Committee.       The Committee shall adopt such rules as
it deems desirable for the conduct of its affairs and for the administration of
the Plan. It may appoint agents (who need not be members of the Committee) to
whom it may delegate such powers as it deems appropriate, except that any
dispute shall be determined by the Committee. The Committee may make its
determinations with or without meetings. It may authorize one or more of its
members or agents to sign instructions, notices and determinations on its
behalf. If a Committee decision or action affects a relatively small percentage
of Plan Participants including a Committee member, such Committee member shall
not participate in the Committee decision or action. The action of a majority of
the disinterested Committee members shall constitute the action of the
Committee.   8.7   Agent for Process.       Apache’s Vice President, General
Counsel, and Secretary shall be the agents of the Plan for service of all
process.   8.8   Indemnification of Committee Members.       The Company shall
indemnify and hold the members of the Committee, and each of them, harmless from
the effects and consequences of their acts, omissions, and conduct in their
official capacities, except to the extent that the effects and consequences
thereof shall result from their own willful misconduct, breach of good faith, or
gross negligence in the performance of their duties. The foregoing right of
indemnification shall not be exclusive of the rights to which each such member
may be entitled as a matter of law.   8.9   Conclusiveness of Action.       Any
action taken by the Committee on matters within the discretion of the Committee
shall be conclusive, final and binding upon all participants in the Plan and
upon all persons claiming any rights hereunder, including alternate payees and
beneficiaries.   8.10   Payment of Expenses.       The members of the Committee
shall serve without compensation but their reasonable expenses shall be paid by
the Company. The compensation or fees of accountants, counsel, and other
specialists and any other costs of administering the Plan or Trust Fund may be
paid by the Company or Account Owners or may be charged to the Trust Fund, to
the extent permissible under ERISA.

ARTICLE IX
Trust Agreement — Investments

9.1   Trust Agreement.       Apache has entered into a Trust agreement to
provide for the holding, investment, and administration of the funds of the
Plan. The Trust agreement shall be part of the Plan, and the rights and duties
of any individual under the Plan shall be subject to all terms and provisions of
the Trust agreement.   9.2   Plan Expenses.

  (a)   General. Except as provided in subsection (b), (i) all taxes upon or in
respect of the Plan and Trust shall be paid out of Plan assets, and all expenses
of administering the Plan and Trust shall be paid out of Plan assets, to the
extent permitted by law and to the extent such taxes and expenses are not paid
by the Company or an Account Owner, and (ii) the Committee shall have full
discretion to determine how each tax or expense that is not paid by the Company
shall be paid and the Committee shall have full discretion to determine how each
tax or expense that is paid out of Plan assets shall be allocated. No

Prepared December 6, 2010

Page 29 of 48



--------------------------------------------------------------------------------



 



      fiduciary shall receive any compensation for services rendered to the Plan
if the fiduciary is being compensated on a full time basis by the Company or an
Affiliated Entity.     (b)   Individual Expenses. To the extent not paid by the
Company or an Account Owner, all expenses of individually directed transactions,
including without limitation the Trustee’s transaction fee, brokerage
commissions, transfer taxes, interest on insurance policy loans, and any taxes
and penalties that may be imposed as a result of an individual’s investment
direction, shall be assessed against the Account(s) of the Account Owner
directing such transactions.

9.3   Investments.

  (a)   §404(c) Plan. The Plan is intended to be a plan described in ERISA
§404(c). To the extent that an Account Owner exercises control over the
investment of his Accounts, no person who is a fiduciary shall be liable for any
loss, or by reason of any breach, that is the direct and necessary result of the
Account Owner’s exercise of control.     (b)   Directed Investments. Accounts
shall be invested, upon direction of each Account Owner made in a manner
acceptable to the Committee, in any one or more of a series of investment funds
designated by the Committee or to the extent permitted by the Committee in a
brokerage arrangement. One or more such funds may, at the sole discretion of the
Committee, consist primarily of shares of Company Stock. In addition, Company
Stock may be an available investment alternative. If so directed by Account
Owners, up to 100% of the Accounts under the Plan may be invested in Company
Stock. To the extent that any Account is invested in Company Stock or in an
investment funds consisting primarily of Company Stock, an Account Owner may
sell such investment at any time, subject to reasonable administrative delays
and any blackout periods imposed by the Committee (including blackout periods
that apply to particular Participants to ensure compliance with the securities
laws). The funds available for investment and the principal features thereof,
including a general description of the investment objectives, the risk and
return characteristics, and the type and diversification of the investment
portfolio of each fund, shall be communicated to the Account Owners in the Plan
from time to time. Any changes in such funds shall be immediately communicated
to all Account Owners.     (c)   Absence of Directions. To the extent that an
Account Owner fails to affirmatively direct the investment of his Accounts, the
Committee shall direct the Trustee in writing concerning the investment of such
Accounts. The Committee shall act by majority vote. Any dissenting member of the
Committee shall, having registered his dissent in writing, thereafter cooperate
to the extent necessary to implement the decision of the Committee.     (d)  
Change in Investment Directions. Account Owners may change their investment
directions, with respect to the investment of new contributions and with respect
to the investment of existing amounts allocated to Accounts, on any business
day, subject to any restrictions and limitations imposed by the Trustee,
investment funds, or brokerage arrangement. The Committee shall establish
procedures for giving investment directions, which shall be in writing and
communicated to Account Owners.

ARTICLE X
Termination and Amendment

10.1   Termination of Plan or Discontinuance of Contributions.       Apache
expects to continue the Plan indefinitely, but the continuance of the Plan and
the payment of contributions are not assumed as contractual obligations. Apache
may terminate the Plan or discontinue contributions at any time. Upon the
termination of the Plan or the complete discontinuance of contributions, each
Participant’s Accounts shall become fully vested. Upon the partial termination
of the Plan, the Accounts of all affected Participants shall become fully
vested. The only Participants who are affected by a partial termination are
those whose employment with the Company or Affiliated Entity is terminated as a
result of the corporate event causing the partial termination; Employees
terminated for cause and those who leave voluntarily are not affected by a
partial termination.   10.2   Allocations upon Termination or Discontinuance of
Company Contributions.       Upon the termination or partial termination of the
Plan or upon the complete discontinuance of contributions, the Committee shall
promptly notify the Trustee of such termination or discontinuance. The Trustee
shall

Prepared December 6, 2010

Page 30 of 48



--------------------------------------------------------------------------------



 



    then determine, in the manner prescribed in section 4.2, the net worth of
the Trust Fund as of the close of the business day specified by the Committee.
The Trustee shall advise the Committee of any increase or decrease in such net
worth that has occurred since the preceding Valuation Date. After crediting to
the Participant Contributions Account of each Participant any amount contributed
since the preceding Valuation Date, the Committee shall thereupon allocate, in
the manner described in section 4.3, among the remaining Plan Accounts, in the
manner described in Articles III, IV and V, any Company Contributions or
forfeitures occurring since the preceding Valuation Date.   10.3   Procedure
upon Termination of Plan or Discontinuance of Contributions.       If the Plan
has been terminated or partially terminated, or if a complete discontinuance of
contributions to the Plan has occurred, then after the allocations required
under section 10.2 have been completed, the Trustee shall distribute or transfer
the Account(s) of affected Account Owners as follows.

  (a)   No Other Plan. If the Company and Affiliated Entities are not treated,
pursuant to the Treasury Regulations under Code §401(k), as maintaining another
“alternative defined contribution plan,” the Trustee shall distribute each
Account Owner’s entire Account in a single payment, after complying with the
requirements of section 6.7. For purposes of this section only, an “alternative
defined contribution plan” means a defined contribution plan that is not an
employee stock ownership plan within the meaning of Code §4975(e)(7) or
§409(a)), a simplified employee pension within the meaning of Code §408(k), a
SIMPLE IRA within the meaning of Code §408(p), a plan or contract that satisfies
the requirements of Code §403(b), or a plan described in Code §457(b) or
§457(f).     (b)   Other Plan Maintained. If the Company and Affiliated Entities
are treated, pursuant to the Treasury Regulations under Code
§401(k), as maintaining another “alternative defined contribution plan,” the
Trustee shall (i) distribute the Accounts of each non-Participant Account Owner
in a single payment, after complying with the requirements of section 6.7, and
(ii) transfer the Accounts of each Participant to an alternative defined
contribution plan. All the rights, benefits, features, and distribution
restrictions with respect to the transferred amounts shall continue to apply to
the transferred amounts unless a change is permitted pursuant to applicable IRS
guidance of general applicability.     (c)   Form of Payment. A transfer made
pursuant to this section may be in cash, in kind, or partly in cash and partly
in kind. Any distribution made pursuant to this section may be in cash, in
shares of Company Stock to the extent an Account is invested in Company Stock,
or partly in cash and partly in shares of Company Stock. After all such
distributions or transfers have been made, the Trustee shall be discharged from
all obligation under the Trust; no Account Owner who has received any such
distribution, or for whom any such transfer has been made, shall have any
further right or claim under the Plan or Trust.

10.4   Amendment by Apache.

  (a)   Amendment. Apache may at any time amend the Plan in any respect, without
prior notice, subject to the following limitations. No amendment shall be made
that would have the effect of vesting in the Company any part of the Trust Fund
or of diverting any part of the Trust Fund to purposes other than for the
exclusive benefit of Account Owners. The rights of any Account Owner with
respect to contributions previously made shall not be adversely affected by any
amendment. No amendment shall reduce or restrict, either directly or indirectly,
the accrued benefit (within the meaning of Code §411(d)(6)) provided to any
Account Owner before the amendment, except as permitted by the Code or IRS
guidance of general applicability.     (b)   Amendment to Vesting Schedule. If
the vesting schedule is amended, and it has the potential to provide slower
vesting for one or more Participants, each such Participant with a three-year or
longer Period of Service may elect to have his nonforfeitable percentage
computed under the Plan without regard to such amendment. The period during
which the election may be made shall commence with the date the amendment is
adopted and shall end on the latest of: (i) 60 days after the amendment is
adopted; (ii) 60 days after the amendment becomes effective; or (iii) 60 days
after the Participant is issued written notice of the amendment by the Company
or Committee. Furthermore, no amendment shall decrease the nonforfeitable
percentage, measured as of the later of the date the amendment is adopted or
effective, of any Account Owner’s Accounts.

Prepared December 6, 2010

Page 31 of 48



--------------------------------------------------------------------------------



 



  (c)   Procedure. Each amendment shall be in writing. Each amendment shall be
approved by Apache’s board of directors or by an officer of Apache who has the
authority to amend the Plan. Each amendment shall be executed by an officer of
Apache who has the authority to execute the amendment.

ARTICLE XI
Plan Adoption by Affiliated Entities

11.1   Adoption of Plan.       Apache may permit any Affiliated Entity to adopt
the Plan and Trust for its Employees. Thereafter, such Affiliated Entity shall
deliver to the Trustee a certified copy of the resolutions or other documents
evidencing its adoption of the Plan and Trust. The Employees of the Affiliated
Entity adopting the Plan shall not be eligible to invest their Accounts in
Company Stock until compliance with the applicable registration and reporting
requirements of the securities laws.   11.2   Agent of Affiliated Entity.      
By becoming a party to the Plan, each Affiliated Entity appoints Apache as its
agent with authority to act for the Affiliated Entity in all transactions in
which Apache believes such agency will facilitate the administration of the
Plan. Apache shall have the sole authority to amend and terminate the Plan.  
11.3   Disaffiliation and Withdrawal from Plan.

  (a)   Disaffiliation. Any Affiliated Entity that has adopted the Plan and
thereafter ceases for any reason to be an Affiliated Entity shall forthwith
cease to be a party to the Plan.     (b)   Withdrawal. Any Affiliated Entity
may, by appropriate action and written notice thereof to Apache, provide for the
discontinuance of its participation in the Plan. Such withdrawal from the Plan
shall not be effective until the end of the Plan Year.

11.4   Effect of Disaffiliation or Withdrawal.       If at the time of
disaffiliation or withdrawal, the disaffiliating or withdrawing entity, by
appropriate action, adopts a substantially identical plan that provides for
direct transfers from this Plan, then, as to Account Owners associated with such
entity, no plan termination shall have occurred; the new plan shall be deemed a
continuation of this Plan for such Account Owners. In such case, the Trustee
shall transfer to the trustee of the new plan all of the assets held for the
benefit of Account Owners associated with the disaffiliating or withdrawing
entity, and no forfeitures or acceleration of vesting shall occur solely by
reason of such action. Such payment shall operate as a complete discharge of the
Trustee, and of all organizations except the disaffiliating or withdrawing
entity, of all obligations under this Plan to Account Owners associated with the
disaffiliating or withdrawing entity. A new plan shall not be deemed
substantially identical to this Plan if it provides slower vesting than this
Plan. Nothing in this section shall authorize the divesting of any vested
portion of a Participant’s Account(s).   11.5   Actions upon Disaffiliation or
Withdrawal.

  (a)   Distribution or Transfer. If an entity disaffiliates from Apache or
withdraws from the Plan and the provisions of section 11.4 are not followed,
then the following rules apply to the Account(s) of the Account Owners
associated with the disaffiliating or withdrawing entity. The Account Owner’s
Accounts shall remain in this Plan until a distribution is processed under the
usual rules of Article VI, unless the disaffiliating or withdrawing entity
maintains another qualified plan that accepts direct transfers from this Plan,
in which case the Committee may transfer the Account Owner’s Accounts to the
disaffiliating or withdrawing entity’s plan without the consent of the Account
Owner.     (b)   Form of Transfer. A transfer made pursuant to this section may
be in cash, in kind, or partly in cash and partly in kind. Any distribution made
pursuant to this section may be in cash, in shares of Company Stock to the
extent an Account is invested in Company Stock, or partly in cash and partly in
shares of Company Stock. After such distribution or transfer has been made, no
Account Owner who has received any such distribution, or for whom any such
transfer has been made, shall have any further right or claim under the Plan or
Trust.

Prepared December 6, 2010

Page 32 of 48



--------------------------------------------------------------------------------



 



ARTICLE XII
Top-Heavy Provisions

12.1   Application of Top-Heavy Provisions.       The provisions of this
Article XII shall be applicable only if the Plan becomes “top-heavy” as defined
below for any Plan Year. If the Plan becomes “top-heavy” for a Plan Year, the
provisions of this Article XII shall apply to the Plan effective as of the first
day of such Plan Year and shall continue to apply to the Plan until the Plan
ceases to be “top-heavy” or until the Plan is terminated or otherwise amended.  
12.2   Determination of Top-Heavy Status.       The Plan shall be considered
“top-heavy” for a Plan Year if, as of the last day of the prior Plan Year, the
aggregate of the Account balances (as calculated according to the regulations
under Code §416) of Key Employees under this Plan (and under all other plans
required or permitted to be aggregated with this Plan) exceeds 60% of the
aggregate of the Account balances (as calculated according to the regulations
under Code §416) in this Plan (and under all other plans required or permitted
to be aggregated with this Plan) of all current Employees and all former
Employees who had performed services for Apache or an Affiliated Entity within
the one-year period ending on the last day of the prior Plan Year. This ratio
shall be referred to as the “top-heavy ratio”. For purposes of determining the
account balance of any Participant, (a) the balance shall be determined as of
the last day of the prior Plan Year, (b) the balance shall also include any
distributions to the Participant during the one-year period ending on the last
day of the prior Plan Year, and (c) the balance shall also include, for
distributions made for a reason other than severance of employment or death or
disability, any distributions to the Participant during the five-year period
ending on the last day of the prior Plan Year. This shall also apply to
distributions under a terminated plan that, if it had not been terminated, would
have been required to be included in an aggregation group. The Account balances
of a Participant who had once been a Key Employee, but who is not a Key Employee
during the Plan Year, shall not be taken into account. The following plans must
be aggregated with this Plan for the top-heavy test: (a) a qualified plan
maintained by the Company or an Affiliated Entity in which a Key Employee
participated during this Plan Year or during the previous four Plan Years and
(b) any other qualified plan maintained by the Company or an Affiliated Entity
that enables this Plan or any plan described in clause (a) to meet the
requirements of Code §401(a)(4) or §410. The following plans may be aggregated
with this Plan for the top-heavy test: any qualified plan maintained by the
Company or an Affiliated Entity that, in combination with the Plan or any plan
required to be aggregated with this Plan when testing this Plan for
top-heaviness, would satisfy the requirements of Code §401(a)(4) and §410. If
one or more of the plans required or permitted to be aggregated with this Plan
is a defined benefit plan, a Participant’s “account balance” shall equal the
present value of the Participant’s accrued benefit. If the aggregation group
includes more than one defined benefit plan, the same actuarial assumptions
shall be used with respect to each such defined benefit plan. The foregoing
top-heavy ratio shall be computed in accordance with the provisions of Code
§416(g), together with the regulations and rulings thereunder.   12.3   Special
Vesting Rule.       Unless section 5.1 provides for faster vesting, the amount
credited to the Participant’s Company Contributions Account shall vest in
accordance with the following schedule during any top-heavy Plan Year:

      Period of Service   Vesting Percentage Less than 2 years   0% At least
2 years, but less than 3 years   20% At least 3 years, but less than 4 years  
40% At least 4 years, but less than 5 years   60% At least 5 years, but less
than 6 years   80% 6 or more years   100%

12.4   Special Minimum Contribution.       Notwithstanding the provisions of
section 3.1, in every top-heavy Plan Year, a minimum allocation is required for
each Non-Key Employee who both (a) performed one or more hours of service as an
Employee during the Plan Year as a Covered Employee after satisfying the
eligibility requirements of section 2.1, and (b) was an Employee on the last day
of the Plan Year. The minimum allocation shall be a percentage of each

Prepared December 6, 2010

Page 33 of 48



--------------------------------------------------------------------------------



 



    Non-Key Employee’s Compensation. The percentage shall be the lesser of 3% or
the largest percentage obtained for any Key Employee by dividing his Annual
Additions (to this Plan and any other plan aggregated with this Plan) for the
Plan Year by his Compensation for the Plan Year. If the Participant participates
in both this Plan and the Apache Corporation Money Purchase Retirement Plan,
then the Participant’s minimum allocation shall be provided in the Apache
Corporation Money Purchase Retirement Plan. If this minimum allocation is not
otherwise satisfied for any Non-Key Employee, the Company shall contribute the
additional amount needed to satisfy this requirement to such Non-Key Employee’s
Company Contributions Account.   12.5   Change in Top-Heavy Status.       If the
Plan ceases to be a “top-heavy” plan as defined in this Article XII, and if any
change in the benefit structure, vesting schedule, or other component of a
Participant’s accrued benefit occurs as a result of such change in top-heavy
status, the nonforfeitable portion of each Participant’s benefit attributable to
Company Contributions shall not be decreased as a result of such change. In
addition, each Participant with at least a three-year Period of Service on the
date of such change, may elect to have the nonforfeitable percentage computed
under the Plan without regard to such change in status. The period during which
the election may be made shall commence on the date the Plan ceases to be a
top-heavy plan and shall end on the later of (a) 60 days after the change in
status occurs, (b) 60 days after the change in status becomes effective, or
(c) 60 days after the Participant is issued written notice of the change by the
Company or the Committee.

ARTICLE XIII
Miscellaneous

13.1   Right to Dismiss Employees — No Employment Contract.       The Company
and Affiliated Entities may terminate the employment of any employee as freely
and with the same effect as if this Plan were not in existence. Participation in
this Plan by an employee shall not constitute an express or implied contract of
employment between the Company or an Affiliated Entity and the employee.   13.2
  Claims Procedure.

  (a)   General. Each claim for benefits shall be processed in accordance with
the procedures that are established by the Committee. The procedures shall
comply with the guidelines specified in this section. The Committee may delegate
its duties under this section.     (b)   Representatives. A claimant may appoint
a representative to act on his behalf. The Plan shall only recognize a
representative if the Plan has received a written authorization signed by the
claimant and on a form prescribed by the Committee, with the following
exceptions. The Plan shall recognize a claimant’s legal representative, once the
Plan is provided with documentation of such representation. If the claimant is a
minor child, the Plan shall recognize the claimant’s parent or guardian as the
claimant’s representative. Once an authorized representative is appointed, the
Plan shall direct all information and notification regarding the claim to the
authorized representative and the claimant shall be copied on all notifications
regarding decisions, unless the claimant provides specific written direction
otherwise.     (c)   Extension of Deadlines. The claimant may agree to an
extension of any deadline that is mentioned in this section that applies to the
Plan. The Committee or the relevant decision-maker may agree to an extension of
any deadline that is mentioned in this section that applies to the claimant.    
(d)   Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.     (e)   Filing a Claim. A claim is
made when the claimant files a claim in accordance with the procedures specified
by the Committee. Any communication regarding benefits that is not made in
accordance with the Plan’s procedures will not be treated as a claim.     (f)  
Initial Claims Decision. The Plan shall decide a claim within a reasonable time
up to 90 days after receiving the claim. The Plan shall have a 90-day extension,
but only if the Plan is unable to decide within 90 days for reasons beyond its
control, the Plan notifies the claimant of the special

Prepared December 6, 2010

Page 34 of 48



--------------------------------------------------------------------------------



 



      circumstances requiring the need for the extension by the 90th day after
receiving the claim, and the Plan notifies the claimant of the date by which the
Plan expects to make a decision.     (g)   Notification of Initial Decision. The
Plan shall provide the claimant with written notification of the Plan’s full or
partial denial of a claim, reduction of a previously approved benefit, or
termination of a benefit. The notification shall include a statement of the
reason(s) for the decision; references to the plan provision(s) on which the
decision was based; a description of any additional material or information
necessary to perfect the claim and why such information is needed; a description
of the procedures and deadlines for appeal; a description of the right to obtain
information about the appeal procedures; and a statement of the claimant’s right
to sue.     (h)   Appeal. The claimant may appeal any adverse or partially
adverse decision. To appeal, the claimant must follow the procedures specified
by the Committee. The appeal must be filed within 60 days of the date the
claimant received notice of the initial decision. If the appeal is not timely
and properly filed, the initial decision shall be the final decision of the
Plan. The claimant may submit documents, written comments, and other information
in support of the appeal. The claimant shall be given reasonable access at no
charge to, and copies of, all documents, records, and other relevant
information.     (i)   Appellate Decision. The Plan shall decide the appeal of a
claim within a reasonable time of no more than 60 days from the date the Plan
receives the claimant’s appeal. The 60-day deadline shall be extended by an
additional 60 days, but only if the Committee determines that special
circumstances require an extension, the Plan notifies the claimant of the
special circumstances requiring the need for the extension by the 60th day after
receiving the appeal, and the Plan notifies the claimant of the date by which
the Plan expects to make a decision. If an appeal is missing any information
from the claimant that is needed to decide the appeal, the Plan shall notify the
claimant of the missing information and grant the claimant a reasonable period
to provide the missing information. If the missing information is not timely
provided, the Plan shall deny the claim. If the missing information is timely
provided, the 60-day deadline (or 120-day deadline with the extension) for the
Plan to make its decision shall be increased by the length of time between the
date the Plan requested the missing information and the date the Plan received
it.     (j)   Notification of Decision. The Plan shall provide the claimant with
written notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision shall include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a statement of the claimant’s right to sue; and
a statement that the claimant is entitled to receive, free of charge and upon
request, reasonable access to and copies of all documents, records, and other
information relevant to the claim.     (k)   Limitations on Bringing Actions in
Court. Once an appellate decision that is adverse or partially adverse to the
claimant has been made, the claimant may file suit in court only if he does so
by the earlier of the following dates: (i) the one-year anniversary of the date
of the appellate decision, or (ii) the date on which the statute of limitations
for such claim expires.     (l)   Discretionary Authority. The Committee shall
have total discretionary authority to determine eligibility, status, and the
rights of all individuals under the Plan and to construe any and all terms of
the Plan.

13.3   Source of Benefits.       All benefits payable under the Plan shall be
paid solely from the Trust Fund, and the Company and Affiliated Entities assume
no liability or responsibility therefor.   13.4   Exclusive Benefit of
Employees.       It is the intention of the Company that no part of the Trust,
other than as provided in sections 3.3, 9.2, and 13.9 and Article VII hereof and
the Trust Agreement, ever to be used for or diverted for purposes other than for
the exclusive benefit of Participants, Alternate Payees, and their
beneficiaries, and that this Plan shall be construed to follow the spirit and
intent of the Code and ERISA.

Prepared December 6, 2010

Page 35 of 48



--------------------------------------------------------------------------------



 



13.5   Forms of Notices.       Wherever provision is made in the Plan for the
filing of any notice, election, or designation by a Participant, Spouse,
Alternate Payee, or beneficiary, the action of such individual may be evidenced
by the execution of such form as the Committee may prescribe for the purpose.
The Committee may also prescribe alternate methods for filing any notice,
election, or designation (such as telephone voice-response or e-mail).   13.6  
Failure of Any Other Entity to Qualify.       If any entity adopts this Plan but
fails to obtain or retain the qualification of the Plan under the applicable
provisions of the Code, such entity shall withdraw from this Plan upon a
determination by the Internal Revenue Service that it has failed to obtain or
retain such qualification. Within 30 days after the date of such determination,
the assets of the Trust Fund held for the benefit of the Employees of such
entity shall be separately accounted for and disposed of in accordance with the
Plan and Trust.   13.7   Notice of Adoption of the Plan.       The Company shall
provide each of its Employees with notice of the adoption of this Plan, notice
of any amendments to the Plan, and notice of the salient provisions of the Plan
prior to the end of the first Plan Year. A complete copy of the Plan shall also
be made available for inspection by Employees or any other individual with an
Account balance under the Plan.   13.8   Plan Merger.       If this Plan is
merged or consolidated with, or its assets or liabilities are transferred to,
any other qualified plan of deferred compensation, each Participant shall be
entitled to receive a benefit immediately after the merger, consolidation, or
transfer that is equal to or greater than the benefit the Participant would have
been entitled to receive immediately before the merger, consolidation, or
transfer if this Plan had then been terminated.   13.9   Inalienability of
Benefits — Domestic Relations Orders.

  (a)   General. Except as provided in section 7.2, relating to Plan loans,
subsection 6.1(d) relating to disclaimers, and subsections (b), (g), and
(h) below, no Account Owner shall have any right to assign, alienate, transfer,
or encumber his interest in any benefits under this Plan, nor shall such
benefits be subject to any legal process to levy upon or attach the same for
payment of any claim against any such Account Owner.     (b)   QDRO Exception.
Subsection (a) shall apply to the creation, assignment, or recognition of a
right to any benefit payable with respect to a Participant pursuant to a
Domestic Relations Order unless such Domestic Relations Order is a QDRO, in
which case the Plan shall make payment of benefits in accordance with the
applicable requirements of any such QDRO.     (c)   QDRO Requirements. In order
to be a QDRO, the Domestic Relations Order must satisfy the requirements of Code
§414(p) and ERISA §206(d)(3). In particular, the Domestic Relations Order:
(i) must specify the name and the last known mailing address of the Participant;
(ii) must specify the name and mailing address of each Alternate Payee covered
by the order; (iii) must specify either the amount or percentage of the
Participant’s benefits to be paid by the Plan to each such Alternate Payee, or
the manner in which such amount or percentage is to be determined; (iv) must
specify the number of payments or period to which such order applies; (v) must
specify each plan to which such order applies; (vi) may not require the Plan to
provide any type or form of benefit, or any option, not otherwise provided under
the Plan, subject to the provisions of subsection (f); (vii) may not require the
Plan to provide increased benefits (determined on the basis of actuarial value);
and (viii) may not require the payment of benefits to an Alternate Payee if such
benefits have already been designated to be paid to another Alternate Payee
under another order previously determined to be a QDRO.     (d)   QDRO Payment
Rules. In the case of any payment before an Employee has separated from service,
a Domestic Relations Order shall not be treated as failing to meet the
requirements of subsection (c) solely because such order requires that payment
of benefits be made to an Alternate Payee (i) on or after the dates specified in
subsection (f), (ii) as if the Employee had retired on the date on which such
payment is to begin under such order (but taking into account only the Account
balance on such date), and (iii) in any form in which such benefits may be paid
under the Plan to the Employee. For purposes

Prepared December 6, 2010

Page 36 of 48



--------------------------------------------------------------------------------



 



      of this subsection, the Account balance as of the date specified in the
QDRO shall be the vested portion of the Employee’s Account(s) on such date.    
(e)   QDRO Review Procedures and Suspension of Benefits. The Committee shall
establish reasonable procedures to determine the qualified status of Domestic
Relations Orders and to administer distributions under QDROs. Such procedures
shall be in writing and shall permit an Alternate Payee to designate a
representative to receive copies of notices. The Committee may temporarily
prevent the Participant from borrowing from his Accounts and shall temporarily
suspend distributions and withdrawals from the Participant’s Accounts, except to
the extent necessary to make the required minimum distributions under Code
§401(a)(9), when the Committee receives a Domestic Relations Order or a draft of
such an order that affects the Participant’s Accounts or when one or the
following individuals informs the Committee, orally or in writing, that a QDRO
is in process or may be in process: the Participant, a prospective Alternate
Payee, or counsel for the Participant or a prospective Alternate Payee. The
Committee shall promulgate reasonable and non-discriminatory rules regarding
such suspensions, including but not limited to how long such suspensions remain
in effect. The procedures may allow the Participant to borrow such amounts from
the Plan, subject to the limits of Article VII, and the Participant to receive
such distributions and withdrawals from the Plan, subject to the rules of
Articles VI and VII, as are consented to in writing by all prospective Alternate
Payees identified in the Domestic Relations Order or, in the absence of a
Domestic Relations Order, as are consented to in writing by the prospective
Alternate Payee(s) who informed the Committee that a QDRO was in process or may
be in process. When the Committee receives a Domestic Relations Order it shall
promptly notify the Participant and each Alternate Payee of such receipt and
provide them with copies of the Plan’s procedures for determining the qualified
status of the order. Within a reasonable period after receipt of a Domestic
Relations Order, the Committee shall determine whether such order is a QDRO and
notify the Participant and each Alternate Payee of such determination. During
any period in which the issue of whether a Domestic Relations Order is a QDRO is
being determined (by the Committee, by a court of competent jurisdiction, or
otherwise), the Committee shall separately account for the amounts payable to
the Alternate Payee if the order is determined to be a QDRO. If the order (or
modification thereof) is determined to be a QDRO within 18 months after the date
the first payment would have been required by such order, the Committee shall
pay the amounts separately accounted for (plus any interest thereon) to the
individual(s) entitled thereto. However, if the Committee determines that the
order is not a QDRO, or if the issue as to whether such order is a QDRO has not
been resolved within 18 months after the date of the first payment would have
been required by such order, then the Committee shall pay the amounts separately
accounted for (plus any interest thereon) to the individual(s) who would have
been entitled to such amounts if there had been no order. Any determination that
an order is a QDRO that is made after the close of the 18-month period shall be
applied prospectively only. If the Plan’s fiduciaries act in accordance with
fiduciary provision of ERISA in treating a Domestic Relations Order as being (or
not being) a QDRO or in taking action in accordance with this subsection, then
the Plan’s obligation to the Participant and each Alternate Payee shall be
discharged to the extent of any payment made pursuant to the acts of such
fiduciaries.     (f)   Rights of Alternate Payee. The Alternate Payee shall have
the following rights under the Plan:

  (i)   Single Payment. The only form of payment available to an Alternate Payee
is a single payment of the distributable amount (measured at the time the
payment is processed). If the Alternate Payee is awarded more than the
distributable amount, the Alternate Payee shall initially receive a distribution
of the distributable amount, with additional payments made as soon as
administratively convenient after more of the amount awarded to the Alternate
Payee becomes distributable.     (ii)   Timing of Distribution. Subject to the
limits imposed by this paragraph, the Alternate Payee may choose (or the QDRO
may specify) the date of the distribution. If the value of the nonforfeitable
portion of an Alternate Payee’s Account (ignoring any portion of the
Participant’s Rollover Account that was assigned to the Alternate Payee) is
$5,000 or less, the Alternate Payee shall receive a single payment of the
distributable amount as soon as practicable (without the Alternate Payee’s
consent), provided that the value is $5,000 or less when the distribution is
processed. Otherwise, the distribution to the Alternate Payee may occur at any

Prepared December 6, 2010

Page 37 of 48



--------------------------------------------------------------------------------



 



      time after the Committee determines that the Domestic Relations Order is a
QDRO and before the Participant’s Required Beginning Date (unless the order is
determined to be a QDRO after the Participant’s Required Beginning Date, in
which case the distribution to the Alternate Payee shall be made as soon as
administratively practicable after the order is determined to be a QDRO).    
(iii)   Death of Alternate Payee. The Alternate Payee may designate one or more
beneficiaries, as specified in section 6.1. When the Alternate Payee dies, the
Alternate Payee’s beneficiary shall receive a complete distribution of the
distributable amount in a single payment as soon as administratively convenient.
    (iv)   Investing. An Alternate Payee may direct the investment of his
Account pursuant to section 9.3.     (v)   Claims. The Alternate Payee may bring
claims against the Plan pursuant to section 13.2.

  (g)   Exception for Misconduct towards the Plan. Subsection (a) shall not
apply to any offset of a Participant’s benefits against an amount that the
Participant is ordered or required to pay to the Plan if the following
conditions are met.

  (i)   The order or requirement to pay must arise (A) under a judgment of
conviction for a crime involving the Plan, (B) under a civil judgment (including
a consent order or decree) entered by a court in an action brought in connection
with a violation (or alleged violation) of part 4 of subtitle B of title I of
ERISA, or (iii) pursuant to a settlement agreement between the Secretary of
Labor and the Participant, or a settlement agreement between the Pension Benefit
Guaranty Corporation and the Participant, in connection with a violation (or
alleged violation) of part 4 of subtitle B of title I of ERISA by a fiduciary or
any other person.     (ii)   The judgment, order, decree, or settlement
agreement must expressly provide for the offset of all or part of the amount
ordered or required to be paid to the Plan against the Participant’s benefits
provided under the Plan.     (iii)   To the extent that the survivor annuity
requirements of Code §401(a)(11) apply with respect to distributions from the
Plan to the Participant, if the Participant is married at the time at which the
offset is to be made, (A) either the Participant’s Spouse must have already
waived his right to a qualified preretirement survivor annuity and a qualified
joint and survivor annuity or the Participant’s Spouse must consent in writing
to such offset with such consent witnessed by a notary public or representative
of the Plan (or it is established to the satisfaction of a Plan representative
that such consent may not be obtained by reason of circumstances described in
Code §417(a)(2)(B)), or (B) the Participant’s Spouse is ordered or required in
such judgment, order, decree, or settlement to pay an amount to the Plan in
connection with a violation of part 4 of subtitle B of title I of ERISA, or
(C) in such judgment, order, decree, or settlement, the Participant’s Spouse
retains the right to receive a survivor annuity under a qualified joint and
survivor annuity pursuant to Code §401(a)(11)(A)(i) and under a qualified
preretirement survivor annuity provided pursuant to Code §401(a)(11)(A)(ii). The
value of the Spouse’s survivor annuity in subparagraph (C) shall be determined
as if the Participant terminated employment on the date of the offset, there was
no offset, the Plan permitted commencement of benefits only on or after Normal
Retirement Age, the Plan provided only the “minimum-required qualified joint and
survivor annuity,” and the amount of the qualified preretirement survivor
annuity under the Plan is equal to the amount of the survivor annuity payable
under the “minimum-required qualified joint and survivor annuity.” For purposes
of this paragraph only, the “minimum-required qualified joint and survivor
annuity” is the qualified joint and survivor annuity which is the actuarial
equivalent of the Participant’s accrued benefit (within the meaning of Code
§411(a)(7)) and under which the survivor annuity is 50% of the amount of the
annuity which is payable during the joint lives of the Participant and his
Spouse.

      The Committee shall temporarily prevent the Account Owner from borrowing
from his Accounts and shall temporarily suspend distributions and withdrawals
from his Accounts, except to the extent necessary to make the required minimum
distributions under Code §401(a)(9), when the Committee has reason to believe
that the Plan may be entitled to an offset of the Participant’s benefits
described in

Prepared December 6, 2010

Page 38 of 48



--------------------------------------------------------------------------------



 



      this subsection. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect     (h)   Exception for Federal
Liens. Subsection (a) shall not apply to the enforcement of a federal tax levy
made pursuant to Code §6331, the collection by the United States on a judgment
resulting from an unpaid tax assessment, or any debt or obligation that is
permitted to be collected from the Plan under federal law (such as the Federal
Debt Collection Procedures Act of 1977). The Committee may temporarily suspend
distributions and withdrawals from an Account, except to the extent necessary to
make the required minimum distributions under Code §401(a)(9), when the
Committee has reason to believe that such a federal tax levy or other obligation
has or will be received. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect.

13.10   Payments due Minors or Incapacitated Individuals.       If any
individual entitled to payment under the Plan is a minor, the Committee shall
cause the payment to be made to the custodian or representative who, under the
state law of the minor’s domicile, is authorized to receive funds on behalf of
the minor. If any individual entitled to payment under this Plan has been
legally adjudicated to be mentally incompetent or incapacitated, the Committee
shall cause the payment to be made to the custodian or representative who, under
the state law of the incapacitated individual’s domicile, is authorized to
receive funds on behalf of the incapacitated individual. Payments made pursuant
to such power shall operate as a complete discharge of the Trust Fund, the
Trustee, and the Committee.   13.11   Uniformity of Application.       The
provisions of this Plan shall be applied in a uniform and non-discriminatory
manner in accordance with rules adopted by the Committee, which rules shall be
systematically followed and consistently applied so that all individuals
similarly situated shall be treated alike.   13.12   Disposition of Unclaimed
Payments.       Each Participant, Alternate Payee, or beneficiary with an
Account balance in this Plan must file with the Committee from time to time in
writing his address, the address of each beneficiary (if applicable), and each
change of address. Any communication, statement, or notice addressed to such
individual at the last address filed with the Committee (or if no address is
filed with the Committee then at the last address as shown on the Company’s
records) will be binding on such individual for all purposes of the Plan.
Neither the Committee nor the Trustee shall be required to search for or locate
any missing individual. If the Committee notifies an individual that he is
entitled to a distribution and also notifies him that a failure to respond may
result in a forfeiture of benefits, and the individual fails to claim his
benefits under the Plan or make his address known to the Committee within a
reasonable period of time after the notification, then the benefits under the
Plan of such individual shall be forfeited. Any amount forfeited pursuant to
this section shall be allocated pursuant to subsection 5.4(d). If the individual
should later make a claim for this forfeited amount, the Company shall, if the
Plan is still in existence, make a special contribution to the Plan equal to the
forfeiture, and such amount shall be distributed to the individual; if the Plan
is not then in existence, the Company shall pay the amount of the forfeiture to
the individual.   13.13   Applicable Law.       This Plan shall be construed and
regulated by ERISA, the Code, and, unless otherwise specified herein and to the
extent applicable, the laws of the State of Texas excluding any conflicts-of-law
provisions.

ARTICLE XIV
Matters Affecting Company Stock

14.1   Voting, Etc.       The shares of Company Stock in Accounts, whether or
not vested, may be voted by the Account Owner to the same extent as if duly
registered in the Account Owner’s name. The Trustee or its nominee in which the
shares are registered shall vote the shares solely as agent of the Account Owner
and in accordance with the instructions of the Account Owner. If no instructions
are received, the Trustee shall vote the shares of Company Stock for which it
has received no voting instructions in the same proportions as the Account

Prepared December 6, 2010

Page 39 of 48



--------------------------------------------------------------------------------



 



    Owners affirmatively directed their shares of Company Stock to be voted
unless the Trustee determines that a pro rata vote would be inconsistent with
its fiduciary duties under ERISA. If the Trustee makes such a determination, the
Trustee shall vote the Company Stock as it determines to be consistent with its
fiduciary duties under ERISA. Each Account Owner who has Company Stock allocated
to his Accounts shall direct the Trustee concerning the tender (as provided
below) and the exercise of any other rights appurtenant to the Company Stock.
The Trustee shall follow the directions of the Account Owner with respect to the
tender.   14.2   Notices.       Apache shall cause to be mailed or delivered to
each Account Owner copies of all notices and other communications sent to the
Apache shareholders at the same times so mailed or delivered by Apache to its
other shareholders.   14.3   Retention/Sale of Company Stock and Other
Securities.       The Trustee is authorized and directed to retain the Company
Stock and any other Apache securities acquired by the Trust except as follows:

  (a)   In the normal course of Plan administration, the Trustee shall sell
Company Stock to satisfy Plan administration and distribution requirements as
directed by the Committee or in accordance with provisions of the Plan
specifically authorizing such sales.     (b)   In the event of a transaction
involving the Company Stock evidenced by the filing of Schedule 14D-1 with the
Securities and Exchange Commission (“SEC”) or any other similar transaction by
which any person or entity seeks to acquire beneficial ownership of 50% or more
of the shares of Company Stock outstanding and authorized to be issued from time
to time under Apache’s articles of incorporation (“tender offer”), the Trustee
shall sell, convey, or transfer Company Stock pursuant to written instructions
of Account Owners delivered to the Trustee in accordance with the following
sections 14.4 through 14.15. For purposes of such provisions, the term “filing
date” means the date relevant documents concerning a tender offer are filed with
the SEC or, if such filing is not required, the date the Trustee receives actual
notice that a tender offer has commenced.     (c)   If Apache makes any
distribution of Apache securities with respect to the shares of Company Stock
held in the Plan, other than additional shares of Company Stock (any such
securities are hereafter referred to as “stock rights”), the Trustee shall sell,
convey, transfer, or exercise such stock rights pursuant to written instructions
of Account Owners delivered to the Trustee in accordance with the following
sections of this Article.

14.4   Tender Offers.

  (a)   Allocated Stock. In the event of any tender offer, each Account Owner
shall have the right to instruct the Trustee to tender any or all shares of
Company Stock, whether or not vested, that are allocated to his Accounts under
the Plan on or before the filing date. The Trustee shall follow the instructions
of the Account Owner. The Trustee shall not tender any Company Stock for which
no instructions are received.     (b)   Unallocated Stock. The Trustee shall
tender all shares of Company Stock that are not allocated to Accounts in the
same proportion as the Account Owners directed the tender of Company Stock
allocated to their Accounts unless the Trustee determines that a pro rata tender
would be inconsistent with its fiduciary duties under ERISA. If the Trustee
makes such a determination, the Trustee shall tender or not tender the
unallocated Company Stock as it determines to be consistent with its fiduciary
duties under ERISA.     (c)   Suspension of Share Purchases. In the event of a
tender offer, the Trustee shall suspend all purchases of Company Stock pursuant
to the Plan unless the Committee otherwise directs. Until the termination of
such tender offer and pending such Committee direction, the Trustee shall invest
available cash pursuant to the applicable provisions of the Plan and the Trust
Agreement.     (d)   Temporary Suspension of Certain Cash Distributions.
Notwithstanding anything in the Plan to the contrary, no option to receive cash
in lieu of Company Stock shall be honored during the pendency of a tender offer
unless the Committee otherwise directs.

Prepared December 6, 2010

Page 40 of 48



--------------------------------------------------------------------------------



 



14.5   Stock Rights.

  (a)   General. If Apache makes a distribution of stock rights with respect to
the Company Stock held in the Plan and if the stock rights become exercisable or
transferable (the date on which the stock rights become exercisable or
transferable shall be referred to as the “exercise date”), each Account Owner
shall determine whether to exercise the stock rights, sell the stock rights, or
hold the stock rights allocated to his Accounts. The provisions of this section
shall apply to all stock rights received with respect to Company Stock held in
Accounts, whether or not the Company Stock with respect to which the stock
rights were issued are vested.     (b)   Independent Fiduciary. The Independent
Fiduciary provided for in this section 14.15 below shall act with respect to the
stock rights. All Account Owner directions concerning the exercise or
disposition of the stock rights shall be given to the Independent Fiduciary, who
shall have the sole responsibility of assuring that the Account Owners’
directions are followed.     (c)   Exercise of Stock Rights. If, on or after the
exercise date, an Account Owner wishes to exercise all or a portion of the stock
rights allocated to his Accounts, the Independent Fiduciary shall follow the
Account Owner’s direction to the extent that there is cash or other liquid
assets available in his Accounts to exercise the stock rights. Notwithstanding
any other provision of the Plan, each Account Owner who has stock rights
allocated to his Accounts shall have a period of five business days following
the exercise date in which he may give instructions to the Committee to
liquidate any of the assets held in his Accounts (except shares of Company Stock
or assets such as guaranteed investment contracts or similar investments), but
only if he does not have sufficient cash or other liquid assets in his Accounts
to exercise the stock rights. The liquidation of any necessary investments
pursuant to an Account Owner’s direction shall be accomplished as soon as
reasonably practicable, taking into account any timing restrictions with respect
to the investment funds involved. The cash obtained shall be used to exercise
the stock rights, as the Account Owner directs. Any cash that is not so used
shall be invested in a cash equivalent until the next date on which the Account
Owner may change his investment directions under the Plan.     (d)   Sale of
Stock Rights. On and after the exercise date, the Independent Fiduciary shall
sell all or a portion of the stock rights allocated to Accounts, as the Account
Owner shall direct.

14.6   Other Rights Appurtenant to the Company Stock.       If there are any
rights appurtenant to the Company Stock, other than voting, tender, or stock
rights, each Account Owner shall exercise or take other appropriate action
concerning such rights with respect to the Company Stock, whether or not vested,
that is allocated to their Accounts in the same manner as the other holders of
the Company Stock, by giving written instructions to the Trustee. The Trustee
shall follow all such instructions, but shall take no action with respect to
allocated Company Stock for which no instructions are received. The Trustee
shall exercise or take other appropriate action concerning any such rights
appurtenant to unallocated Company Stock.   14.7   Information to Trustee.      
Promptly after the filing date, the exercise date, or any other event that
requires action with respect to the Company Stock, the Committee shall deliver
or cause to be delivered to the Trustee or the Independent Fiduciary, as
appropriate, a list of the names and addresses of Account Owners showing (i) the
number of shares of Company Stock allocated to each Account Owner’s Accounts
under the Plan, (ii) each Account Owner’s pro rata portion of any unallocated
Company Stock, and (iii) each Account Owner’s share of any stock rights
distributed by Apache. The Committee shall date and certify the accuracy of such
information, and such information shall be updated periodically by the Committee
to reflect changes in the shares of Company Stock and other assets allocated to
Accounts.   14.8   Information to Account Owners.       The Trustee or the
Independent Fiduciary, as appropriate, shall distribute and/or make available to
each affected Account Owner the following materials:

  (a)   A copy of the description of the terms and conditions of any tender
offer filed with the SEC on Schedule 14D-1, or any similar materials if such
filing is not required, any material distributed to

Prepared December 6, 2010

Page 41 of 48



--------------------------------------------------------------------------------



 



      shareholders generally with respect to the stock rights, and any proxy
statements and any other material distributed to shareholders generally with
respect to any action to be taken with respect to the Company Stock.     (b)  
If requested by Apache, a statement from Apache’s management setting forth its
position with respect to a tender offer that is filed with the SEC on
Schedule 14D-9 and/or a communication from Apache given pursuant to 17 C.F.R.
240.14d-9(e), or any similar materials if such filing or communications are not
required.     (c)   An instruction form prepared by Apache and approved by the
Trustee or the Independent Fiduciary, to be used by an Account Owner who wishes
to instruct the Trustee to tender Company Stock in response to the tender offer,
to instruct the Independent Fiduciary to sell or exercise stock rights, or to
instruct the Trustee or Independent Fiduciary with respect to any other action
to be taken with respect to the Company Stock. The instruction form shall state
that (i) if the Account Owner fails to return an instruction form to the Trustee
by the indicated deadline, the Trustee will not tender any shares of Company
Stock the Account Owner is otherwise entitled to tender, (ii) the Independent
Fiduciary will not sell or exercise any right allocated to the Account except
upon the written direction of the Account Owner, (iii) the Trustee or
Independent Fiduciary will not take any other action that the Account Owner
could have directed, and (iv) Apache acknowledges and agrees to honor the
confidentiality of the Account Owner’s directions to the Trustee.     (d)   Such
additional material or information as the Trustee or the Independent Fiduciary
may consider necessary to assist the Account Owner in making an informed
decision and in completing or delivering the instruction form (and any
amendments thereto) to the Trustee or the Fiduciary on a timely basis.

14.9   Expenses.       The Trustee and the Independent Fiduciary shall have the
right to require payment in advance by Apache and the party making the tender
offer of all reasonably anticipated expenses of the Trustee and the Independent
Fiduciary, respectively, in connection with the distribution of information to
and the processing of instructions received from Account Owners.   14.10  
Former Account Owners.       Apache shall furnish former Account Owners who have
received distributions of Company Stock so recently as to not be shareholders of
record with the information furnished pursuant to section 14.8. The Trustee and
the Independent Fiduciary are hereby authorized to take action with respect to
the Company Stock distributed to such former Account Owners in accordance with
appropriate instructions from them. If the Trustee does not receive appropriate
instructions, it shall take no action with respect to the distributed Company
Stock.   14.11   No Recommendations.       Neither the Committee, the Committee
Fiduciary, the Trustee, nor the Independent Fiduciary shall express any opinion
or give any advice or recommendation to any Account Owner concerning voting the
Company Stock, any tender offer, stock rights, or the exercise of any other
rights appurtenant to the Company Stock, nor shall they have any authority or
responsibility to do so. Neither the Trustee nor the Independent Fiduciary has
any duty to monitor or police the party making a tender offer or Apache in
promoting or resisting a tender offer; provided, however, that if the Trustee or
the Independent Fiduciary becomes aware of activity that on its face reasonably
appears to the Trustee or Independent Fiduciary to be materially false,
misleading, or coercive, the Trustee or the Independent Fiduciary, as the case
may be, shall promptly demand that the offending party take appropriate
corrective action. If the offending party fails or refuses to take appropriate
corrective action, the Trustee or the Independent Fiduciary, as the case may be,
shall communicate with affected Account Owners in such manner as it deems
advisable.   14.12   Trustee to Follow Instructions.

  (a)   So long as the Trustee and the Independent Fiduciary, as the case may
be, have determined that the Plan is in compliance with ERISA §404(c), the
Trustee or the Independent Fiduciary shall tender, deal with stock rights, and
act with respect to any other rights appurtenant to the Company Stock, pursuant
to the terms and conditions of the particular transaction or event, and in
accordance with instructions received from Account Owners. Except for voting,
the Trustee or the Independent Fiduciary shall take

Prepared December 6, 2010

Page 42 of 48



--------------------------------------------------------------------------------



 



      no action with respect to Company Stock, stock rights, or other
appurtenant rights for which no instructions are received, and such Company
Stock, stock rights, or other appurtenant rights shall be treated like all other
Company Stock, stock rights, or other appurtenant rights for which no
instructions are received. The Trustee, or if an Independent Fiduciary has been
appointed, the Independent Fiduciary, shall vote the allocated Company Stock
that an Account Owner does not vote as specified in section 14.1.     (b)   If
the Trustee or Independent Fiduciary determines that the Plan does not satisfy
the requirements of ERISA §404(c), the Trustee or Independent Fiduciary shall
follow the instructions of the Account Owner with respect to voting, tender,
stock rights, or other rights appurtenant to the Company Stock unless the
Trustee or Independent Fiduciary determines that to do so would be inconsistent
with its fiduciary duties under ERISA. In such case, the Trustee or the
Independent Fiduciary shall take such action as it determines to be consistent
with its fiduciary duties under ERISA.

14.13   Confidentiality.

  (a)   The Committee shall designate one of its members (the “Committee
Fiduciary”) to receive investment directions and to transmit such directions to
the Trustee or Independent Fiduciary, as the case may be. The Committee
Fiduciary shall also receive all Account Owner instructions concerning voting,
tender, stock rights, and other rights appurtenant to the Company Stock. The
Committee Fiduciary shall communicate the instructions to the Trustee or the
Fiduciary, as appropriate.     (b)   Neither the Committee Fiduciary, the
Trustee, nor the Independent Fiduciary shall reveal or release any instructions
received from Account Owners concerning the Company Stock to Apache, an
Affiliated Entity, or the officers, directors, employees, agents, or
representatives of Apache and Affiliated Entities, except to the extent
necessary to comply with Federal or state law not preempted by ERISA. If
disclosure is required by Federal or state law, the information shall be
disclosed to the extent possible in the aggregate rather than on an individual
basis.     (c)   The Committee Fiduciary shall be responsible for reviewing the
confidentiality procedures from time to time to determine their adequacy. The
Committee Fiduciary shall ensure that the confidentiality procedures are
followed. The Committee Fiduciary shall also ensure that the Independent
Fiduciary provided for in section 14.15 is appointed.     (d)   Apache, with the
Trustee’s cooperation, shall take such action as is necessary to maintain the
confidentiality of Account records including, without limitation, establishment
of security systems and procedures which restrict access to Account records and
retention of an independent agent to maintain such records. If an independent
recordkeeping agent is retained, such agent must agree, as a condition of its
retention by Apache, not to disclose the composition of any Accounts to Apache,
an Affiliated Entity or an officer, director, employee, or representative of
Apache or an Affiliated Entity.     (e)   Apache acknowledges and agrees to
honor the confidentiality of the Account Owners’ instructions to the Committee
Fiduciary, the Trustee, and the Independent Fiduciary. If Apache, by its own act
or omission, breaches the confidentiality of Account Owner instructions, Apache
agrees to indemnify and hold harmless the Committee Fiduciary, the Trustee, or
the Independent Fiduciary, as the case may be, against and from all liabilities,
claims and demands, damages, costs, and expenses, including reasonable
attorneys’ fees, that the Committee Fiduciary, the Trustee, or the Independent
Fiduciary may incur as a result thereof.

14.14   Investment of Proceeds.       If Company Stock or the rights are sold
pursuant to the tender offer or the provisions of the rights, the proceeds of
such sale shall be invested in accordance with the provisions of the Plan and
the Trust Agreement.   14.15   Independent Fiduciary.       Apache shall appoint
a fiduciary (the “Independent Fiduciary”) to act solely with respect to the
Company Stock in situations which the Committee Fiduciary determines involve a
potential for undue influence by Apache in connection with the Company Stock and
the exercise of any rights appurtenant to the Company Stock. If the Committee
Fiduciary so determines, it shall give written notice to the Independent
Fiduciary,

Prepared December 6, 2010

Page 43 of 48



--------------------------------------------------------------------------------



 



    which shall have sole responsibility for assuring that Account Owners
receive the information necessary to make informed decisions concerning the
Company Stock, are free from undue influence or coercion, and that their
instructions are followed to the extent proper under ERISA. The Independent
Fiduciary shall act until it receives written notice to the contrary from the
Committee Fiduciary.   14.16   Method of Communications.       Several
provisions in this Article specify that various communications to or from an
Account Owner must be in writing. The Committee, the Committee Fiduciary, the
Independent Fiduciary, the Company, and the Trustee, as appropriate, shall each
have full authority to treat other forms of communication, such as electronic
mail or telephone voice-response, as satisfying any “written” requirement
specified in this Article, but only to the extent permitted by the IRS, the
Department of Labor, and the Securities Exchange Commission, as appropriate.

ARTICLE XV
Uniformed Services Employment and Reemployment Rights Act of 1994

15.1   General.

  (a)   Scope. The Uniformed Services Employment and Reemployment Rights Act of
1994 (the “USERRA”), which is codified at
38 USCA §§4301-4318, confers certain rights on individuals who leave civilian
employment to perform certain services in the Armed Forces, the National Guard,
the commissioned corps of the Public Health Service, or in any other category
designated by the President of the United States in time of war or emergency
(collectively, the “Uniformed Services”). An Employee who joins the Uniformed
Services shall be referred to as a “Serviceman” in this Article. This Article
shall be interpreted to provide such individuals with all the benefits required
by the USERRA but no greater benefits than those required by the USERRA. This
Article shall supersede any contrary provisions in the remainder of the Plan.  
  (b)   Rights of Servicemen. When a Serviceman leaves the Uniformed Services,
he may have reemployment rights with the Company or Affiliated Entities,
depending on many factors, including the length of his stay in the Uniformed
Services and the type of discharge he received. When this Article speaks of the
date a Serviceman’s potential USERRA reemployment rights expire, it means the
date on which the Serviceman fails to qualify for reemployment rights (if, for
example, he is dishonorably discharged, or, in general, remains in the Uniformed
Services for more than 5 years) or, if the Serviceman obtains reemployment
rights, the date his reemployment rights lapse because the Serviceman failed to
timely exercise those rights.

15.2   While a Serviceman.       In general, a Serviceman shall be treated as an
Employee while he continues to receive wages or Differential Pay from the
Company or an Affiliated Entity, and once the Serviceman’s wages and
Differential Pay from the Company or Affiliated Entity cease, the Serviceman
shall be treated as if he were on an approved, unpaid leave of absence. For
purposes of this Article, “Differential Pay” means the pay received by a
Serviceman from Apache and Affiliated Entities, pursuant to their military leave
policies, that is generally equal to the difference between his pay from the
Armed Forces and his regular pay from Apache and Affiliated Entities before his
military leave began. Differential Pay must also come within the meaning of
“differential wage payment” in Code §3401(h)(2). The definition of
“Compensation” in Article I shall include Differential Pay for all purposes.

  (a)   Participant Contributions. For purposes of making Participant
Contributions under section 3.2, if the Serviceman was a Covered Employee when
he became a Serviceman, he shall continue to be treated as a Covered Employee
while he continues to receive wages or Differential Pay from the Company. As a
consequence, (i) if he was a Covered Employee who had satisfied the requirements
of Article II when he became a Serviceman, he may continue to make Participant
Contributions from his wages and Differential Pay from the Company, and (ii) if
he had not satisfied the requirements of section 2.1 when he became a
Serviceman, his service in the Uniformed Services shall be treated as service
with the Company in determining when he will be able to begin making Participant
Contributions under section 2.1, and if his wages or Differential Pay from the
Company continue beyond that eligibility date, the Serviceman may begin to make
Participant Contributions on such date. A Serviceman may

Prepared December 6, 2010

Page 44 of 48



--------------------------------------------------------------------------------



 



      change his rate of contributions in the same manner as an Employee. A
Serviceman’s Participant Contributions shall cease when his wages and
Differential Pay from the Company cease.     (b)   Company Contributions. Wages
and Differential Pay paid by the Company to a Serviceman shall be included in
his Compensation as if the Serviceman were an Employee. A Serviceman’s
Participant Contributions shall be matched according to the formula in paragraph
3.1(b)(i). If the Employee was a Covered Employee when he became a Serviceman
and his wages or Differential Pay continue through the last business day of a
Plan Year, then (i) the Serviceman shall be treated as an “eligible Participant”
under subsection 3.1(a) for that Plan Year (and shall therefore receive an
allocation of any Company Discretionary Contribution); (ii) the Serviceman shall
be treated as an “eligible Participant” under paragraph 3.1(b)(ii) for that Plan
Year (and shall therefore receive an allocation of any additional match provided
under such paragraph); (iii) if he was a Non-Highly Compensated Employee when he
became a Serviceman, he shall be eligible to receive an allocation of any QNECs
and QMACs provided under subsections 3.7(c) and 3.8(c); and (iv) he shall be
treated as an Employee under subsection 12.4(a) (and, if he is a Non-Key
Employee, he shall therefore receive any minimum required allocation if the Plan
is top-heavy).     (c)   Investments. If the Serviceman has an account balance
in the Plan, he is an Account Owner and may therefore direct the investment of
his Accounts pursuant to section 9.3 and Article XIV.     (d)   Loans. For
purposes of borrowing from the Plan under Article VII, a Serviceman shall be
treated as an Employee until the day on which his potential USERRA reemployment
rights expire. If a Serviceman with an outstanding loan continues to receive
wages or Differential Pay from the Company or an Affiliated Entity after joining
the Uniformed Services, his loan payments shall continue to be deducted from
those wages and Differential Pay. Once the Serviceman’s wages and Differential
Pay cease, his loan payments shall be suspended until the earlier of (i) his
reemployment with the Company or an Affiliated Entity or (ii) the day on which
his potential USERRA reemployment rights expire. The Serviceman may repay all or
part of his loan at any time during the suspension. During the payment
suspension, interest shall accrue on the unpaid balance of the loan. See
subsections 15.3(b) and 15.4(c) for the resumption of loan payments for a
reemployed Serviceman, and subsection 15.3(a) for the timing of the loan’s
default if the Serviceman is not reemployed.     (e)   Distributions and
Withdrawals. For purposes of Article VI (relating to distributions and
in-service withdrawals), the Serviceman shall be treated as an Employee until
the day on which his potential USERRA reemployment rights expire, with one
exception. The Serviceman shall be treated as having had a severance from
employment on the date he became a Serviceman with respect to any benefits
accrued from his Differential Pay; however, if the Serviceman takes such a
distribution, his Participant Contributions [and any deemed Participant
Contributions under subsection (h)] shall cease for six months from the date of
the distribution.. See section 15.3 once his potential USERRA rights expire.    
(f)   QDROs. QDROs shall be processed while the Participant is a Serviceman. The
Committee has the discretion to establish special procedures under subsection
13.9(e) for Servicemen, by, for example, extending the usual deadlines to
accommodate any practical difficulties encountered by the Serviceman that are
attributable to his service in the Uniformed Services.     (g)   Rollovers. If
the Serviceman was a Covered Employee when he became a Serviceman, the
Serviceman may make Rollover Contributions pursuant to subsection 3.2(d) until
the day on which his potential USERRA reemployment rights expire.     (h)  
Death or Disability. If a Serviceman dies or becomes disabled while he is a
Serviceman, his Account shall be fully vested. In addition, the Serviceman will
be treated as if he had returned to active employment and then died or became
disabled, with the result that he will receive the make-up contributions under
subsections 15.4(e), 15.4(f), and 15.4(g), and to the extent those are based on
his Participant Contributions, he shall be also treated as if he had continued
making Participant Contributions from his Deemed Compensation at the average
rate he actually made Participant Contributions during the 12 months (or, if
less his actual length of service with Apache and Affiliated Entities)
immediately before he became a Serviceman.

Prepared December 6, 2010

Page 45 of 48



--------------------------------------------------------------------------------



 



15.3   Expiration of USERRA Reemployment Rights.

  (a)   Consequences. If a Serviceman is not reemployed before his potential
USERRA reemployment rights expire, the Committee shall determine his Termination
From Service Date by treating his service in the Uniformed Services as an
approved leave of absence but treating the expiration of his potential USERRA
reemployment rights as the failure to timely return from his leave of absence,
with the consequence that his Termination From Service Date will generally be
the date his potential USERRA rights expired. Once his Termination From Service
Date has been determined, the Committee shall determine his vested percentage.
For purposes of Article VI (relating to distributions), the day the Serviceman’s
potential USERRA reemployment rights expired shall be treated as the day of his
Termination from Service. For purposes of subsection 5.4(b) (relating to the
timing of forfeitures), the Serviceman’s last day of employment shall be the day
his potential USERRA reemployment rights expired. If the Serviceman has an
outstanding loan from this Plan when his potential USERRA reemployment rights
expire, his loan shall go into default on the last day of the calendar quarter
after the calendar quarter in which his potential USERRA reemployment rights
expired, unless, before the loan goes into default, he repays the loan or is
rehired pursuant to subsection (b).     (b)   Rehire after Expiration of
Reemployment Rights. If the Company or an Affiliated Company hires a former
Serviceman after his potential USERRA reemployment rights have expired, he shall
be treated like any other former employee who is rehired. If he had an
outstanding loan and is reemployed before the loan goes into default pursuant to
subsection (a), his loan payments shall be recalculated and the Company or
Affiliated Entity shall immediately resume withholding the revised loan payments
from his pay. The term of the loan when payments resume shall be equal to the
remaining term of the loan when payments were suspended.

15.4   Return From Uniformed Service.       This section applies solely to a
Serviceman who returns to employment with the Company or an Affiliated Entity
because he exercised his reemployment rights under the USERRA.

  (a)   Credit for Service. A Serviceman’s length of time in the Uniformed
Services shall be treated as service with the Company for purposes of vesting
and determining his eligibility to participate in the Plan upon reemployment.  
  (b)   Participation. If the Serviceman satisfies the eligibility requirements
of section 2.1 before his reemployment, and he is a Covered Employee upon his
reemployment, he may participate in the Plan immediately upon his return.    
(c)   Loans. If the Serviceman’s loan payments were suspended under subsection
15.2(d) during his time in the Uniformed Services, his loan payments shall be
recalculated and the Company or Affiliated Entity shall immediately resume
withholding the revised loan payments from his pay. The term of the loan when
payments resume shall be equal to the remaining term of the loan when payments
were suspended.     (d)   Make-Up Participant Contributions. In addition to his
regular Participant Contributions, a returning Serviceman shall be permitted to
make additional contributions up to the amount of Participant Contributions he
could have made if, instead of becoming a Serviceman, he had remained employed
by the Company or Affiliated Entity and been paid his Deemed Compensation during
that time. See subsection (h) for guidance on applying the various limits
contained in the Code to the calculation of the maximum additional contribution
the returning Serviceman may make. Such additional contributions may only be
made within a period that begins on his reemployment date and whose duration is
the lesser of five years or three times his length of time in the Uniformed
Services. The additional contributions shall be withheld from his Compensation
pursuant to the Serviceman’s election. The Committee shall establish
administrative procedures for such elections. The additional contributions shall
be allocated to Participant Contributions Accounts.     (e)   Make-Up Match. For
each additional contribution that the Serviceman contributes pursuant to
subsection (d), the Company shall promptly contribute to his Accounts an
additional matching contribution. The additional matching contribution shall be
equal to the Company Matching Contribution (including forfeitures treated as
Company Matching Contributions) that he would have

Prepared December 6, 2010

Page 46 of 48



--------------------------------------------------------------------------------



 



      received if (i) his additional contributions were Participant
Contributions made during his time in the Uniformed Services, and (ii) he was
paid his Deemed Compensation during his time in the Uniformed Services. The
Serviceman’s additional contributions shall be spread over the pay periods in
which they could have occurred in such a way as to maximize the additional
matching contribution. See subsection (h) for guidance on applying the various
limits contained in the Code to the calculation of the additional matching
contribution. The additional matching contribution shall be allocated to the
Participant’s Company Contributions Account unless the additional matching
contribution would have been designated a QMAC, in which case it shall be
allocated to his Participant Contributions Account.     (f)   Make-Up Company
Discretionary Contribution. The Company shall contribute an additional
contribution to a Serviceman’s Accounts equal to the Company Discretionary
Contribution (including any forfeitures treated as Company Discretionary
Contributions) that would have been allocated to such Accounts if the Serviceman
had remained employed during his time in the Uniformed Services, and had earned
his Deemed Compensation during that time. See subsection (h) for guidance on
applying the various limits contained in the Code to the calculation of the
additional discretionary contribution. The additional discretionary contribution
shall be allocated to the Participant’s Company Contributions Account unless the
additional discretionary contribution would have been designated a QNEC, in
which case it shall be allocated to his Participant Contributions Account.    
(g)   Make-Up Miscellaneous Contributions. The Company shall contribute to the
Serviceman’s Accounts any QNECs and QMACs that the Serviceman would have
received pursuant to subsection 3.7(c) or 3.8(c), and any top-heavy minimum
contribution he would have received pursuant to section 12.4, (including any
forfeitures treated as QNECs, QMACs, or top-heavy minimum contributions) if he
had remained employed during his time in the Uniformed Services, and had earned
Deemed Compensation during that time. See subsection (h) for guidance on
applying the various limits contained in the Code to the calculation of the
QNECs, QMACs, and top-heavy minimum contribution. These additional top-heavy
minimum contributions shall be allocated to Company Contributions Accounts. The
additional QNECs and QMACs shall be allocated to Participant Contributions
Accounts.     (h)   Application of Limitations.

  (i)   The make-up contributions under subsections (d), (e), (f), and (g) (the
“Make-Up Contributions”) shall be ignored for purposes of determining the
Company’s maximum contribution under subsection 3.1(d), the limits on
Participant Contributions under paragraphs 3.2(a)(ii) and 3.2(b)(ii), the limits
on Annual Additions under section 3.4, the ADP test of section 3.5, the ACP test
of section 3.6, the non-discrimination requirements of Code §401(a)(4), and (if
the Serviceman is a Key Employee) calculating the minimum required top-heavy
contribution under section 12.4.     (ii)   In order to determine the maximum
Make-Up Contributions, the following limitations shall apply.

  (A)   The Serviceman’s “Aggregate Compensation” for each year shall be
calculated. His Aggregate Compensation shall be equal to his actual
Compensation, plus his Deemed Compensation that would have been paid during that
year. Each type of Aggregate Compensation (for benefit purposes, deferral
purposes, etc.) shall be determined separately.     (B)   The Serviceman’s
Aggregate Compensation each Plan Year shall be limited to the dollar limit in
effect for that Plan Year under Code §401(a)(17), for the purposes and in the
manner specified in subsection 1.14(f).     (C)   The limits of subsection
3.1(d) (relating to the maximum contribution by the Company to the Plan) for
each Plan Year shall be calculated by using the Serviceman’s Aggregate
Compensation for that Plan Year, and by treating the Make-Up Contributions that
are attributable to that Plan Year’s Deemed Compensation as having been made
during that Plan Year.     (D)   The limits of paragraph 3.2(a)(ii) (relating to
the maximum 401(k) Contributions) and paragraph 3.2(b)(ii) (relating to the
maximum Catch-Up Contributions) for each calendar

Prepared December 6, 2010

Page 47 of 48



--------------------------------------------------------------------------------



 



      year shall be calculated by treating as 401(k) and Catch-Up Contributions
his additional contributions pursuant to subsection (d) that are attributable to
that calendar year’s Deemed Compensation.     (E)   The limits of section 3.4
(relating to the maximum Annual Additions to a Participant’s Accounts) shall be
calculated for each Limitation Year by using the Serviceman’s Aggregate
Compensation for that Limitation Year, and by treating as Annual Additions all
the Make-Up Contributions that are attributable to that Limitation Year’s Deemed
Compensation.     (F)   The Serviceman’s maximum Make-Up Contributions shall not
be limited by the results of the Plan’s ADP test or ACP test for any Plan Year
in which the Serviceman has Deemed Compensation, even if the Serviceman is
treated as a Highly Compensated Employee (using his Aggregate Compensation) for
that Plan Year.

  (i)   Deemed Compensation. A Serviceman’s Deemed Compensation is the
Compensation that he would have received (including raises) had he remained
employed by the Company or Affiliated Entity during his time in the Uniformed
Services, unless it is not reasonably certain what his Compensation would have
been, in which case his Deemed Compensation shall be based on his average rate
of compensation during the 12 months (or, if shorter, his period of employment
with the Company and Affiliated Entities) immediately before he entered the
Uniformed Services. A Serviceman’s Deemed Compensation shall be reduced by any
Compensation actually paid to him during his time in the Uniformed Services
(such as vacation pay, wages, and Differential Pay). Deemed Compensation shall
cease when the Serviceman’s potential USERRA reemployment rights expire. Each
type of Deemed Compensation (for benefit purposes, deferral purposes, etc.)
shall be determined separately.

         
 
  APACHE CORPORATION    
 
       
 
  /s/ Margery M. Harris
 
   
 
       
Date: December 30, 2010
  By: Margery M. Harris    
 
       
 
  Title: Vice President, Human Resources    

Prepared December 6, 2010

Page 48 of 48



--------------------------------------------------------------------------------



 



APPENDIX A

Participating Companies
The following Affiliated Entities were actively participating in the Plan as of
the following dates:

              Participation   Participation Business   Began As Of   Ended As Of
Apache International, Inc.
  September 22, 1987   N/A
 
       
Apache Energy Resources Corporation (Known as Hadson Energy Resources
Corporation before January 1, 1995)
  January 1, 1994   December 31, 1995
 
       
Apache Canada Ltd.
  May 17, 1995   N/A

— END OF APPENDIX A —
Prepared December 4, 2007

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
Hadson Energy Resources Corporation
Introduction
Apache acquired Hadson Energy Resources Corporation (“HERC”) as of November 12,
1993. HERC and its wholly owned subsidiary, Hadson Energy Limited (“HEL”),
maintained the Hadson Energy Resources Corporation Employee 401(k) Plan (the
“HERC Plan”), a profit sharing plan containing a cash or deferred arrangement.
The HERC Plan was terminated as of December 31, 1993, and amounts were
transferred from the HERC Plan to this Plan.
The transferred amounts that are subject to the distribution restrictions of
Code §401(k) shall be placed in the Participant Contributions Accounts. Any
remaining transferred amounts that represent after-tax contributions, rollovers,
or the associated investment earnings shall be placed in the Rollover Account.
All remaining transferred amounts shall be placed in the Company Contributions
Account.
— END OF APPENDIX B —
Prepared December 4, 2007

B-1



--------------------------------------------------------------------------------



 



APPENDIX C
Corporate Transactions
Over the years, Apache and its Affiliated Entities have engaged in numerous
corporate transactions, both acquisitions and sales. This Appendix contains any
special provisions that apply to employees affected by the corporate
transaction, including both those who become Employees and those who cease to be
Employees.
Sales
For an Employee who transferred to Natural Gas Clearinghouse (“NGC”) pursuant to
the terms of the Employee Benefits Agreement effective April 1, 1990 between
Apache and NGC, a Period of Service shall be calculated by treating as
employment with Apache any period(s) of employment after April 1, 1990 with NGC
or any business that is then treated as a single employer with NGC pursuant to
Code §414(b),
§414(c), §414(m), or §414(o).
Employees terminated in connection with the summer 1995 sale of certain
properties to Citation 1994 Investment Limited Partnership are fully vested in
their Plan Accounts as of September 1, 1995.
An Employee who transferred to Producers Energy Marketing LLC (“ProEnergy”) in
the first half of 1996 is fully vested in his Plan Accounts as of the date of
transfer. If such an individual becomes an Employee again, all new contributions
to his Plan Accounts shall vest according to the regular rules.
Acquisitions
A Period of Service for vesting purposes for a New Employee (listed below) shall
be determined by treating all periods of employment with the Former Employer
Controlled Group as periods of employment with Apache. The “Former Employer
Controlled Group” means the Former Employer (listed below), its predecessor
company/ies, and any business while such business was treated as a single
employer with the Former Employer or predecessor company pursuant to Code
§414(b), §414(c), §414(m), or §414(o).
[Remainder of Page Intentionally Left Blank]
Prepared December 4, 2007

C-1



--------------------------------------------------------------------------------



 



The following individuals are “New Employees” and the following companies are
“Former Employers”:

      Former Employer   New Employees
Amoco Production Company (“Amoco”)
  All individuals who became an Employee of the Company pursuant to the
provisions of the Stock Purchase Agreement effective June 30, 1991, between
Amoco Production Company, Apache, and others.
 
   
Hadson Energy Resources Corporation (“HERC”) and Hadson Energy Limited (“HEL”)
  All individuals employed by HERC or HEL on November 12, 1993.
 
   
Crystal Oil Company (“Crystal”)
  All individuals hired from Crystal or related companies within a week of the
closing date on an asset purchase that was originally scheduled to close on
December 31, 1994.
 
   
Texaco Exploration & Production, Inc. (“TEPI”)
  All individuals hired from TEPI or related companies in late February and
early March 1995 in connection with an acquisition of assets from TEPI at that
time.
 
   
DEKALB Energy Company (“DEKALB”)
  All individuals who became an employee of Apache on or after May 17, 1995 —
their Period of Service shall include any periods of employment with DEKALB
before May 17, 1995
 
   
The Phoenix Resource Companies, Inc. (“Phoenix”)
  All individuals hired by Apache in 1996 who were Phoenix employees on May 20,
1996.
 
   
Crescendo Resources, L.P. (“Crescendo”)
  All individuals hired from April 30, 2000 through June 1, 2000 from Crescendo
and related companies in connection with an April 30, 2000 asset acquisition
from Crescendo.
 
   
Collins & Ware (“C&W”) and Longhorn Disposal, Inc. (“Longhorn”)
  All individuals hired from C&W and Longhorn and related companies in
connection with a May 23, 2000 asset acquisition from C&W and Longhorn.
 
   
Occidental Petroleum Corporation (“Oxy”)
  All individuals hired from Oxy and related companies in connection with an
August 2000 asset acquisition from an Oxy subsidiary.
 
   
Private company (“Private”)
  All individuals hired in January 2003 from Private and related companies in
connection with an asset acquisition of certain property in Louisiana effective
as of December 1, 2002.
 
   
Devon Energy Corporation (“Devon”)
  All individuals hired on June 10, 2010 from Devon and related companies in
connection with Apache’s acquisition of certain property on such date.

Prepared December 4, 2007

C-2



--------------------------------------------------------------------------------



 



      Former Employer   New Employees
Mariner Energy, Inc. (“Mariner”)
  All individuals who became Covered Employees on the date of the merger between
Apache and Mariner are New Employees. A New Employee shall be eligible to make
Participant Contributions from any Compensation paid after the date of the
merger. The Company Matching Contribution for 2010 for a New Employee shall be
based solely on his Compensation paid after the date of the merger and his
Participant Contributions after the date of the merger, with the following
exception. A New Employee who makes the maximum possible Participant
Contribution allowable under Code §402(g) during 2010, and who is an Employee on
the last business day of 2010, will receive a Company Matching Contribution
equal to the greater of (a) the amount determined under the preceding sentence
and (b) the total match he would have received in both this Plan and the Mariner
Energy Inc. Employee Capital Accumulation Plan if he contributed the same amount
from each paycheck during 2010, minus the match allocated to him in the Mariner
Energy Inc. Employee Capital Accumulation Plan.

—END OF APPENDIX C—
Prepared December 4, 2007

C-3



--------------------------------------------------------------------------------



 



APPENDIX D
DEKALB Energy Company / Apache Canada Ltd.
Introduction
Through a merger effective as of May 17, 1995, Apache then held 100% of the
stock of DEKALB Energy Company (which has been renamed Apache Canada Ltd.).
Apache Canada Ltd. has adopted this Plan, and Apache has approved its adoption,
as of May 17, 1995, for the eligible employees of Apache Canada Ltd.
Capitalized terms in this Appendix have the same meanings as those given to them
in the Plan. The regular terms of the Plan shall apply to the employees of
Apache Canada Ltd., except as provided below.
Eligibility to Participate
Notwithstanding the definition of “Covered Employee,” an employee of Apache
Canada Ltd. shall be a Covered Employee only if (1) he is either a U.S. citizen
or a U.S. resident, and (2) he was employed by Apache or another Company
immediately before becoming an employee of Apache Canada Ltd.
Compensation
If the payroll of the Apache Canada Ltd. employee is handled in the United
States, then the definitions of Compensation in section 1.14 apply. To the
extent that the payroll of the Apache Canada Ltd. employee is handled outside of
the United States, section 1.14 shall apply except that paragraph 1.14(a)(i)
shall be replaced by:

  (i)   For purposes of determining the limitation on Annual Additions under
section 3.4, Compensation means the items specified in the safe-harbor
definition in Treasury Regulation §1.415(c)-2(d)(2).

— END OF APPENDIX D —
Prepared December 4, 2007

D-1